EXHIBIT 10.4.1

 

LEASE AGREEMENT

 

Dated as of October 31, 2000

 

between

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION,

not individually,

but solely as Owner Trustee

under the HEALTHSOUTH Corporation Trust 2000-1,

as Lessor

 

and

 

HEALTHSOUTH Corporation, as Lessee

 

This Lease Agreement (the “Lease Agreement”) is subject to a security interest
in favor of UBS AG, Stamford Branch, as Administrative Agent (the “Agent”) under
the Security Agreement dated as of the date hereof among First Security Bank,
National Association, not individually except as expressly stated therein, but
solely as Owner Trustee under the HEALTHSOUTH Corporation Trust 2000-1, the
Lenders and the Agent, as amended, modified, supplemented, restated or replaced
from time to time. This Lease Agreement has been executed in several
counterparts. To the extent, if any, that this Lease Agreement constitutes
chattel paper (as such term is defined in the Uniform Commercial Code as in
effect in any applicable jurisdiction), no security interest in this Lease
Agreement may be created through the transfer or possession of any counterpart
other than the original counterpart containing the receipt therefor executed by
the Agent on the signature page hereof.

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE I

   1

1.1.

  

Definitions

   1

ARTICLE II

   1

2.1.

  

Properties

   1

2.2.

  

Lease Term

   2

2.3.

  

Title

   2

ARTICLE III

   2

3.1.

  

Rent

   2

3.2.

  

Payment of Basic Rent

   2

3.3.

  

Supplemental Rent

   2

3.4.

  

Performance on a Non-Business Day

   3

3.5.

  

Rent Payment Provisions

   3

ARTICLE IV

   3

4.1.

  

Utility Charges; Taxes

   3

ARTICLE V

   4

5.1.

  

Quiet Enjoyment

   4

ARTICLE VI

   4

6.1.

  

Net Lease

   4

6.2.

  

No Termination or Abatement

   5

ARTICLE VII

   5

7.1.

  

Ownership of the Properties

   5

ARTICLE VIII

   6

8.1.

  

Condition of the Properties

   6

8.2.

  

Possession and Use of the Properties

   7

ARTICLE IX

   7

9.1.

  

Compliance with Legal Requirements and Insurance Requirements

   7

 

i



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

ARTICLE X

   8

10.1.

  

Maintenance and Repair; Return

   8

10.2.

  

Environmental Inspection

   9

ARTICLE XI

   9

11.1.

  

Modifications

   9

ARTICLE XII

   10

12.1.

  

Warranty of Title

   10

ARTICLE XIII

   11

13.1.

  

Permitted Contests Other Than in Respect of Indemnities

   11

ARTICLE XIV

   11

14.1.

  

Public Liability and Workers’ Compensation Insurance

   11

14.2.

  

Hazard and Other Insurance

   12

14.3.

  

Coverage

   12

ARTICLE XV

   13

15.1.

  

Casualty and Condemnation

   13

15.2.

  

Environmental Matters

   15

15.3.

  

Notice of Environmental Matters

   15

ARTICLE XVI

   16

16.1.

  

Termination Upon Certain Events

   16

16.2.

  

Procedures

   16

ARTICLE XVII

   16

17.1.

  

Lease Events of Default

   16

17.2.

  

Surrender of Possession

   19

17.3.

  

Reletting

   19

17.4.

  

Damages

   19

17.5.

  

Final Liquidated Damages

   20

17.6.

  

Waiver of Certain Rights

   21

17.7.

  

Assignment of Rights Under Contract

   21

17.8.

  

Environmental Costs

   21

17.9.

  

Remedies Cumulative

   22

17.10.

  

Notice of Default or Event of Default

   22

 

ii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

ARTICLE XVIII

   22

18.1.

  

Lessor’s Right to Cure Lessee’s Lease Defaults

   22

ARTICLE XIX

   22

19.1.

  

Provisions Relating to Lessee’s Exercise of its Purchase Option

   22

19.2.

  

No Termination With Respect to Less than all of the Properties

   22

ARTICLE XX

   23

20.1.

  

Early Purchase Option

   23

20.2.

  

Purchase or Sale Option

   23

ARTICLE XXI

   24

21.1.

  

Intentionally Deleted

   24

ARTICLE XXII

   24

22.1.

  

Sale Procedure

   24

22.2.

  

Application of Proceeds of Sale

   26

22.3.

  

Indemnity for Excessive Wear

   26

22.4.

  

Appraisal Procedure

   26

22.5.

  

Certain Obligations Continue

   27

ARTICLE XXIII

   27

23.1.

  

Holding Over

   27

ARTICLE XXIV

   28

24.1.

  

Risk of Loss

   28

ARTICLE XXV

   28

25.1.

  

Assignment

   28

25.2.

  

Subleases

   28

ARTICLE XXVI

   29

26.1.

  

No Waiver

   29

ARTICLE XXVII

   29

27.1.

  

Acceptance of Surrender

   29

27.2.

  

No Merger of Title

   29

 

iii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

ARTICLE XXVIII

   30

28.1.

  

Incorporation of Covenants

   30

28.2.

  

Additional Reporting Requirements

   31

ARTICLE XXIX

   31

29.1.

  

Notices

   31

ARTICLE XXX

   32

30.1.

  

Miscellaneous

   32

30.2.

  

Amendments and Modifications

   32

30.3.

  

Successors and Assigns

   33

30.4.

  

Headings and Table of Contents

   33

30.5.

  

Counterparts

   33

30.6.

  

GOVERNING LAW

   33

30.7.

  

Calculation of Rent

   33

30.8.

  

Memorandum of Lease

   33

30.9.

  

Allocations between the Lenders and the Holders

   33

30.10.

  

Limitations on Recourse

   34

30.11.

  

WAIVERS OF JURY TRIAL

   34

30.12.

  

Existing Agreements

   34

30.13.

  

Power of Sale

   34

30.14.

  

Exercise of Lessor Right

   34

 

iv



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (as amended, supplemented or modified from time to time,
this “Lease”), dated as of October 31,2000, is between FIRST SECURITY BANK,
NATIONAL ASSOCIATION, a national banking association, having its principal
office at 79 South Main Street, Salt Lake City, Utah 84111, not individually,
but solely as Owner Trustee under the HEALTHSOUTH Corporation Trust 2000-1, as
Lessor (the “Lessor”), and HEALTHSOUTH Corporation, a Delaware corporation,
having its principal place of business at One HealthSouth Parkway, Birmingham,
Alabama 35243, as Lessee (the “Lessee”).

 

W I T N E S S E T H:

 

WHEREAS, subject to the terms and conditions of the Participation Agreement
(defined below), Lessor owns or leases under ground leases certain parcels of
real property, the Improvements on such real property and certain Equipment; and

 

WHEREAS, the Basic Term shall commence with respect to the Properties as of the
date hereof; and

 

WHEREAS, the Lessor desires to lease to the Lessee, and the Lessee desires to
lease from the Lessor, the Properties;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

  1.1. Definitions.

 

Capitalized terms used but not otherwise defined in this Lease have the
respective meanings specified in Appendix A to the Participation Agreement of
even date herewith (as such may be amended, modified, supplemented, restated
and/or replaced from time to time in accordance with the terms thereof, the
“Participation Agreement”) among the Lessee, First Security Bank, National
Association, not individually, except as expressly stated therein, but as Owner
Trustee under the HEALTHSOUTH Corporation Trust 2000-1, the Holders party
thereto, the Lenders party thereto and the Agent.

 

ARTICLE II

 

  2.1. Properties.

 

Lessor hereby leases to Lessee and Lessee hereby leases from Lessor, each
Property described in Exhibit A and Schedule I-A, Schedule I-B and Schedule I-C
attached thereto.

 



--------------------------------------------------------------------------------

  2.2. Lease Term.

 

The term of this Lease with respect to each Property (the “Basic Term”) shall
continue from the date hereof (the “Basic Term Commencement Date” or the “Term
Commencement Date”) and shall end on June 22, 2003 (the “Basic Term Expiration
Date”), unless the Term is earlier terminated in accordance with the provisions
of this Lease.

 

  2.3. Title.

 

Each Property is leased to Lessee without any representation or warranty,
express or implied, by Lessor and subject to the rights of parties in possession
(if any), the existing state of title (including, without limitation, the
Permitted Exceptions) and all applicable Legal Requirements. Lessee shall in no
event have any recourse against Lessor for any defect in title to any Property
other than for Lessor Liens.

 

ARTICLE III

 

  3.1. Rent.

 

  (a) Lessee shall pay Basic Rent on each Payment Date, and on any date on which
this Lease shall terminate.

 

  (b) Basic Rent shall be due and payable in lawful money of the United States
and shall be paid in immediately available funds on the due date therefor (or
within the applicable grace period) to such account or accounts at such bank or
banks as Lessor shall from time to time direct.

 

  (c) Lessee’s inability or failure to take possession of all or any portion of
any Property on the Closing Date, whether or not attributable to any act or
omission of the Lessor, the Lessee, or any other Person, or for any other reason
whatsoever, shall not delay or otherwise affect Lessee’s obligation to pay Rent
for such Property in accordance with the terms of this Lease.

 

  3.2. Payment of Basic Rent.

 

Basic Rent shall be paid absolutely net to Lessor or its designee, so that this
Lease shall yield to Lessor the full amount of Basic Rent, without setoff,
deduction or reduction.

 

  3.3. Supplemental Rent.

 

Lessee shall pay to Lessor or its designee or to the Person entitled thereto any
and all Supplemental Rent promptly as the same shall become due and payable, and
if Lessee fails to pay any Supplemental Rent, Lessor shall have all rights,
powers and remedies provided for herein or by law or equity or otherwise in the
case of nonpayment of Basic Rent. Without limiting the generality of the
definition of “Supplemental Rent,” Lessee shall pay to Lessor as Supplemental
Rent, among other things, on demand, to the extent permitted by applicable Legal
Requirements, (a) any and all unpaid fees, charges, payments and other
obligations (except the obligations of Lessor to pay the principal amount of the
Loans and the Holder Amount) due and

 

2



--------------------------------------------------------------------------------

owing by Lessor under the Credit Agreement, the Trust Agreement or any other
Operative Agreement (including specifically without limitation any amounts owing
to the Lenders under Section 2.11 or Section 2.12 of the Credit Agreement and
any amounts owing to the Holders under Section 3.9 or Section 3.10 of the Trust
Agreement) and (b) interest at the applicable Base Rate on any installment of
Basic Rent not paid when due (subject to the applicable grace period) for the
period for which the same shall be overdue and on any payment of Supplemental
Rent not paid when due or demanded by the appropriate Person for the period from
the due date or the date of any such demand, as the case may be, until the same
shall be paid. The expiration or other termination of Lessee’s obligations to
pay Basic Rent hereunder shall not limit or modify the obligations of Lessee
with respect to Supplemental Rent. Unless expressly provided otherwise in this
Lease, in the event of any failure on the part of Lessee to pay and discharge
any Supplemental Rent as and when due, Lessee shall also promptly pay and
discharge any fine, penalty, interest or cost which may be assessed or added (a)
by any party to an Operative Agreement pursuant to the terms of such agreement
or (b) by any Person that is not a party to an Operative Agreement, in each case
for nonpayment or late payment of such Supplemental Rent, all of which shall
also constitute Supplemental Rent.

 

  3.4. Performance on a Non-Business Day.

 

If any Basic Rent is required hereunder on a day that is not a Business Day,
then such Basic Rent shall be due on the corresponding Scheduled Interest
Payment Date. If any Supplemental Rent is required hereunder on a day that is
not a Business Day, then such Supplemental Rent shall be due on the next
succeeding Business Day.

 

  3.5. Rent Payment Provisions.

 

Lessee shall make payment of all Basic Rent and Supplemental Rent when due
regardless of whether any of the Operative Agreements pursuant to which same is
calculated and is owing shall have been rejected, avoided or disavowed in any
bankruptcy or insolvency proceeding involving any of the parties to any of the
Operative Agreements. Such provisions of such Operative Agreements and their
related definitions are incorporated herein by reference and shall survive any
termination, amendment or rejection of any such Operative Agreements.

 

ARTICLE IV

 

  4.1. Utility Charges; Taxes.

 

Lessee shall pay or cause to be paid all charges for electricity, power, gas,
oil, water, telephone, sanitary sewer service and all other rents and utilities
used in or on any Property and related real property during the Term. Lessee
shall be entitled to receive any credit or refund with respect to any utility
charge paid by Lessee. Unless a Lease Default or Lease Event of Default shall
have occurred and be continuing, the amount of any credit or refund received by
Lessor on account of any utility charges paid by Lessee, net of the costs and
expenses incurred by Lessor in obtaining such credit or refund, shall be
promptly paid over to Lessee. In addition, Lessee shall pay or cause to be paid
all taxes or tax assessments against any Property. All charges for utilities and
all taxes or tax assessments imposed with respect to any Property for a billing
period (or in the cases of tax assessments, a tax period) during which this

 

3



--------------------------------------------------------------------------------

Lease expires or terminates shall be adjusted and prorated on a daily basis
between Lessor and Lessee, and each party shall pay or reimburse the other for
such party’s pro rata share thereof.

 

ARTICLE V

 

  5.1. Quiet Enjoyment.

 

Subject to the rights of Lessor contained in Sections 17.2 and 17.3 and the
other terms of this Lease and the other Operative Agreements and so long as no
Lease Event of Default shall have occurred and be continuing, Lessee shall
peaceably and quietly have, hold and enjoy each Property for the applicable
Term, free of any claim or other action by Lessor or anyone rightfully claiming
by, through or under Lessor (other than Lessee) with respect to any matters
arising from and after the Basic Term Commencement Date.

 

ARTICLE VI

 

  6.1. Net Lease.

 

This Lease shall constitute a net lease. Any present or future law to the
contrary notwithstanding, this Lease shall not terminate, nor shall Lessee be
entitled to any abatement, suspension, deferment, reduction, setoff,
counterclaim, or defense with respect to the Rent, nor shall the obligations of
Lessee hereunder be affected (except as expressly herein permitted and by
performance of the obligations in connection therewith) by reason of (a) any
damage to or destruction of any Property or any part thereof; (b) any taking of
any Property or any part thereof or interest therein by Condemnation or
otherwise; (c) any prohibition, limitation, restriction or prevention of
Lessee’s use, occupancy or enjoyment of any Property or any part thereof, or any
interference with such use, occupancy or enjoyment by any Person or for any
other reason; (d) any title defect, Lien or any matter affecting title to any
Property; (e) any eviction by paramount title or otherwise; (f) any default by
Lessor hereunder; (g) any action for bankruptcy, insolvency, reorganization,
liquidation, dissolution or other proceeding relating to or affecting the Agent,
any Lender, Lessor, Lessee, any Holder or any Governmental Authority; (h) the
impossibility or illegality of performance by Lessor, Lessee or both, (i) any
action of any Governmental Authority or any other Person; (j) Lessee’s
acquisition of ownership of all or part of any Property; (k) breach of any
warranty or representation with respect to any Property or of any Operative
Agreement; (1) any defect in the condition, quality or fitness for use of any
Property or any part thereof; or (m) any other cause or circumstance whether
similar or dissimilar to the foregoing and whether or not Lessee shall have
notice or knowledge of any of the foregoing. The foregoing clause (j) shall not
prevent the termination of the Lease in accordance with the terms hereof if the
Lessee purchases all of the Properties pursuant to Section 20.1 or 20.2. The
parties intend that the obligations of Lessee hereunder shall be covenants,
agreements and obligations that are separate and independent from any
obligations of Lessor hereunder and shall continue unaffected unless such
covenants, agreements and obligations shall have been modified or terminated in
accordance with an express provision of this Lease. Lessor and Lessee
acknowledge and agree that the provisions of this Section 6.1 have been
specifically reviewed and agreed to, and that this Lease has been negotiated by
the parties.

 

4



--------------------------------------------------------------------------------

  6.2. No Termination or Abatement.

 

Lessee shall remain obligated under this Lease in accordance with its terms and
shall not take any action to terminate, rescind or avoid this Lease,
notwithstanding any action for bankruptcy, insolvency, reorganization,
liquidation, dissolution, or other proceeding affecting Lessor or any
Governmental Authority, or any action with respect to this Lease or any
Operative Agreement which may be taken by any trustee, receiver or liquidator of
Lessor or any Governmental Authority or by any court with respect to Lessor,
Lessee, any Holder, or any Governmental Authority. Lessee hereby waives all
right (a) to terminate or surrender this Lease (except as permitted under the
terms of the Operative Agreements) or (b) to avail itself of any abatement,
suspension, deferment, reduction, setoff, counterclaim or defense with respect
to any Rent. Lessee shall remain obligated under this Lease in accordance with
its terms and Lessee hereby waives any and all rights now or hereafter conferred
by statute or otherwise to modify or to avoid strict compliance with its
obligations under this Lease. Notwithstanding any such statute or otherwise,
Lessee shall be bound by all of the terms and conditions contained in this
Lease.

 

ARTICLE VII

 

  7.1. Ownership of the Properties.

 

  (a) Lessor and Lessee intend that (i) for financial accounting purposes with
respect to Lessee (A) this Lease will be treated as an “operating lease”
pursuant to Statement of Financial Accounting Standards No. 13, as amended, (B)
Lessor will be treated as the owner and lessor of the Properties and (C) Lessee
will be treated as the lessee of the Properties, but (ii) for federal and all
state and local income tax purposes, for bankruptcy purposes and all other
purposes (A) this Lease will be treated as a financing arrangement and (B)
Lessee will be treated as the owner of the Properties and will be entitled to
all tax benefits ordinarily available to owners of property similar to the
Properties for such tax purposes, and (C) all payments of Basic Rent shall be
deemed to be interest payments. Consistent with the foregoing, Lessee intends to
claim depreciation and cost recovery deductions associated with the Properties,
and Lessor agrees not to take any inconsistent position on its income tax
returns. Neither Lessor, the Agent, any Lender, any Holder, UBS Warburg LLC,
Deutsche Bank Securities, Inc., The Chase Manhattan Bank nor Deutsche Bank AG,
New York Branch makes any representation or warranty with respect to the
foregoing matters described in this Section 7.1 and will assume no liability for
the Lessee’s accounting treatment of this transaction.

 

  (b)

For all purposes other than as set forth in Section 7.l(a)(i), Lessor and Lessee
intend this Lease to constitute a finance lease and not a true lease. Lessor and
Lessee further intend and agree that, for the purpose of securing Lessee’s
obligations hereunder (i) this Lease shall be deemed to be a security agreement
and financing statement within the meaning of Article 9 of the Uniform
Commercial Code respecting each of the Properties to the extent such is personal
property and an irrevocable grant and conveyance of each Property to the Lessor
as security for the Lessee’s obligations hereunder to the extent such is real

 

5



--------------------------------------------------------------------------------

 

property; (ii) the acquisition of title (or to the extent applicable, a
leasehold interest) in the Properties referenced in Article II shall be deemed
to be (A) a grant by Lessee to Lessor of a lien on and security interest in all
of Lessee’s right, title and interest in and to each Property and all proceeds
(including without limitation insurance proceeds) of each Property, whether in
the form of cash, investments, securities or other property, and (B) an
assignment by Lessee to Lessor of all rents, profits and income produced by each
Property; and (iii) notifications to Persons holding such Property, and
acknowledgments, receipts or confirmations from financial intermediaries,
bankers or agents (as applicable) of Lessee shall be deemed to have been given
for the purpose of perfecting such security interest under applicable law.
Lessor and Lessee shall promptly take such actions as may be necessary or
advisable in either party’s opinion (including without limitation the filing of
Uniform Commercial Code Financing Statements or Uniform Commercial Code Fixture
Filings) to ensure that the lien and security interest in the Properties will be
deemed to be a perfected lien and security interest of first priority under
applicable law and will be maintained as such throughout the Term.

 

ARTICLE VIII

 

  8.1. Condition of the Properties.

 

LESSEE ACKNOWLEDGES AND AGREES THAT IT IS LEASING THE PROPERTIES “AS IS” WITHOUT
REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR IMPLIED) BY LESSOR AND IN EACH
CASE SUBJECT TO (A) THE EXISTING STATE OF TITLE, (B) THE RIGHTS OF ANY PARTIES
IN POSSESSION THEREOF (IF ANY), (C) ANY STATE OF FACTS WHICH AN ACCURATE SURVEY
OR PHYSICAL INSPECTION MIGHT SHOW, (D) ALL APPLICABLE LEGAL REQUIREMENTS AND (E)
VIOLATIONS OF LEGAL REQUIREMENTS WHICH MAY EXIST ON THE DATE HEREOF. NEITHER
LESSOR NOR THE AGENT NOR ANY LENDER NOR ANY HOLDER HAS MADE OR SHALL BE DEEMED
TO HAVE MADE ANY REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR IMPLIED) OR
SHALL BE DEEMED TO HAVE ANY LIABILITY WHATSOEVER AS TO THE TITLE, VALUE,
HABITABILITY, USE, CONDITION, DESIGN, OPERATION, MERCHANTABILITY OR FITNESS FOR
USE OF ANY PROPERTY (OR ANY PART THEREOF), OR ANY OTHER REPRESENTATION, WARRANTY
OR COVENANT WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO ANY PROPERTY (OR ANY
PART THEREOF), AND NEITHER LESSOR NOR THE AGENT NOR ANY LENDER NOR ANY HOLDER
SHALL BE LIABLE FOR ANY LATENT, HIDDEN, OR PATENT DEFECT THEREON OR THE FAILURE
OF ANY PROPERTY, OR ANY PART THEREOF, TO COMPLY WITH ANY LEGAL REQUIREMENT. THE
LESSEE HAS BEEN AFFORDED FULL OPPORTUNITY TO INSPECT EACH PROPERTY AND THE
IMPROVEMENTS THEREON (IF ANY), IS (INSOFAR AS THE LESSOR, THE AGENT, EACH LENDER
AND EACH HOLDER ARE CONCERNED) SATISFIED WITH THE RESULTS OF ITS INSPECTIONS AND
IS ENTERING INTO THIS LEASE SOLELY ON THE BASIS OF THE RESULTS OF ITS OWN
INSPECTIONS, AND ALL RISKS INCIDENT TO THE MATTERS DESCRIBED IN THE PRECEDING
SENTENCE, AS BETWEEN THE LESSOR, THE

 

6



--------------------------------------------------------------------------------

AGENT, THE LENDERS AND THE HOLDERS, ON THE ONE HAND, AND THE LESSEE, ON THE
OTHER HAND, ARE TO BE BORNE BY LESSEE.

 

  8.2. Possession and Use of the Properties.

 

  (a) At all times during the Term, the Properties shall be used by Lessee or
any sublessee permitted under Section 25.2 for the provision of rehabilitation
and other healthcare services and related activities in the ordinary course of
its business. Lessee shall pay, or cause to be paid, all charges and costs
required in connection with the use of the Properties as contemplated by this
Lease. Lessee shall not commit or permit any waste of the Properties or any part
thereof.

 

  (b) Lessee represents and warrants that the address stated in Section 29.1 of
this Lease is the chief place of business and chief executive office of Lessee
(as such terms are used in Section 9-103 (or other corresponding section) of the
Uniform Commercial Code of any applicable jurisdiction), and Lessee will provide
Lessor with prior written notice of any change of location of its chief place of
business or chief executive office. Regarding the Properties, Lessee represents
and warrants that Schedules I-A and I-B hereto correctly identify the initial
location of the related Equipment and Improvements, and Schedule I-C hereto
contains an accurate legal description for the Land. Lessee has no other places
of business where the Equipment or Improvements will be located other than as
identified on Schedule I-C.

 

  (c) Lessee will not attach or incorporate any item of Equipment to or in any
other item of equipment or personal property or to or in any real property
(except the Land identified in Schedule I-C) in a manner that could give rise to
the assertion of any Lien on such item of Equipment by reason of such attachment
or the assertion of a claim that such item of Equipment has become a fixture and
is subject to a Lien in favor of a third party that is prior to the Liens
thereon created by the Operative Agreements.

 

  (d) At all times during the Term, Lessee will comply with all obligations
under, and (to the extent no Event of Default has occurred and is continuing and
provided that such exercise will not impair the value of any Property) shall be
permitted to exercise all rights and remedies under, all operation and easement
agreements and related or similar agreements applicable to each Property.

 

ARTICLE IX

 

  9.1. Compliance with Legal Requirements and Insurance Requirements.

 

Subject to the terms of Article XIII relating to permitted contests, Lessee, at
its sole cost and expense, shall (i) comply with all material Legal Requirements
(including without limitation all Environmental Laws), and all Insurance
Requirements relating to the Properties, including the use, development,
construction, operation, maintenance, repair, refurbishment and restoration
thereof, whether or not compliance therewith shall require structural or
extraordinary changes in the Improvements or interfere with the use and
enjoyment of any Property, and (ii)

 

7



--------------------------------------------------------------------------------

procure, maintain and comply with all material licenses, permits, orders,
approvals, consents and other authorizations required for the construction, use,
maintenance and operation of any Property and for the use, development,
construction, operation, maintenance, repair and restoration of the
Improvements.

 

ARTICLE X

 

  10.1. Maintenance and Repair; Return.

 

  (a) Lessee, at its sole cost and expense, shall maintain each Property in good
condition, repair and working order (ordinary wear and tear excepted) and make
all necessary repairs thereto, of every kind and nature whatsoever, whether
interior or exterior, ordinary or extraordinary, structural or nonstructural, or
foreseen or unforeseen, in each case as required by all Legal Requirements,
Insurance Requirements, and manufacturer’s specifications and standards and on a
basis consistent with the operation and maintenance of properties or equipment
comparable in type and function to such Property and in compliance with standard
industry practice, subject, however, to the provisions of Article XV with
respect to Condemnation and Casualty.

 

  (b) Lessee shall not move, use or relocate any component of any Property
beyond the boundaries of the Land without Lessor’s prior written consent, which
consent shall not be unreasonably withheld or delayed.

 

  (c) If any material component of any Property becomes worn out, lost,
destroyed, damaged beyond repair or otherwise permanently rendered unfit for
use, Lessee, at its own expense, will within a reasonable time replace such
component with a replacement component which is free and clear of all Liens
(other than Permitted Liens) and has a value, utility and useful life at least
equal to the component replaced. All components which are added to any Property
shall immediately become the property of, and title thereto shall vest in,
Lessor, and shall be deemed incorporated in such Property and subject to the
terms of this Lease as if originally leased hereunder.

 

  (d) Upon reasonable advance notice, Lessor and its agents shall have the right
to inspect each Property and the maintenance records with respect thereto at any
reasonable time during normal business hours but shall not materially disrupt
the business of Lessee.

 

  (e) In addition to any Appraisal required by Section 5.3 of the Participation
Agreement, Lessee shall cause to be delivered to Lessor (at Lessee’s sole
expense) any additional Appraisals (or reappraisals) as Lessor or the Agent may
deem appropriate (i) if an Event of Default has occurred and is continuing, or
(ii) if any one of Lessor, the Agent, any Lender or any Holder is required
pursuant to any applicable Legal Requirement to obtain such an Appraisal (or
reappraisal).

 

  (f)

Lessor shall under no circumstances be required to build any improvements on any
Property, make any repairs, replacements, alterations or renewals of any

 

8



--------------------------------------------------------------------------------

 

nature or description to such Property, make any expenditure whatsoever in
connection with this Lease or maintain any Property in any way. Lessor shall not
be required to maintain, repair or rebuild all or any part of any Property, and
Lessee waives the right to (i) require Lessor to maintain, repair, or rebuild
all or any part of any Property (unless such repairs are needed to cure damage
to a Property caused by the gross negligence or willful misconduct of the
Lessor), or (ii) make repairs at the expense of Lessor pursuant to any Legal
Requirement, Insurance Requirement, contract, agreement, covenants, condition or
restriction at any time in effect.

 

  (g) Lessee shall, upon the expiration or earlier termination of this Lease
with respect to the Properties, if Lessee shall not have exercised its Purchase
Option with respect to the Properties, surrender the Properties to Lessor, or
the third party purchaser, as the case may be, subject to Lessee’s obligations
under this Lease (including without limitation Sections 9.1. l0.l(a)-(f), 10.2.
11.1 12.1, 22.1 and 23.1) and the other Operative Agreements.

 

  10.2. Environmental Inspection.

 

If (a) Lessee has not given notice of the exercise of its Purchase Option on the
Expiration Date pursuant to Section 20.2, or (b) Lessee has given notice,
pursuant to Section 20.2 of its election to remarket the Properties pursuant to
Section 22.1 then, in either case, not more than 120 days nor less than 60 days
prior to the Expiration Date, Lessee shall, at its sole cost and expense,
provide to Lessor and the Agent a report by a reputable environmental consultant
selected by Lessee, which report shall be in form and substance reasonably
satisfactory to Lessor and the Agent and shall include without limitation a
“Phase I” environmental report (or update of a prior “Phase I” report that was
previously delivered to the Lessor and the Agent) on each of the Properties. If
the report delivered pursuant to the preceding sentence recommends that a “Phase
II” report or other supplemental report be obtained, the Lessee shall, at its
own cost and expense, not less than thirty (30) days prior to such Expiration
Date or Payment Date, provide to Lessor and the Agent such “Phase II” or other
report, in form and substance reasonably satisfactory to Lessor and the Agent.
If Lessee fails to provide such Phase I, Phase II or other supplemental reports
with respect to any Property within the time periods required by this Section
10.2, or if such report or reports are not satisfactory in scope or content to
the Agent or the Lessor (in their sole discretion), then notwithstanding any
other provision of this Lease, Lessor may require Lessee to purchase all of the
Properties on such Expiration Date or Payment Date for the Termination Value
thereof, plus all Rent due and payable, and all other amounts due and owing
under any Operative Agreement.

 

ARTICLE XI

 

  11.1. Modifications.

 

Lessee at its sole cost and expense, at any time and from time to time without
the consent of Lessor may make alterations, renovations, improvements and
additions to any Property or any part thereof and substitutions and replacements
therefor (collectively, “Modifications”) and shall make any Modifications
required by all applicable Legal

 

9



--------------------------------------------------------------------------------

Requirements; provided, that: (i) except for any Modification required to be
made pursuant to a Legal Requirement, no Modification shall materially impair
the value, utility or useful life of any Property from that which existed
immediately prior to such Modification; (ii) the Modification shall be done
expeditiously and in a good and workmanlike manner; (iii) Lessee shall comply
with all material Legal Requirements (including all Environmental Laws) and
Insurance Requirements applicable to the Modification, including without
limitation the obtaining of all permits and certificates of occupancy, and the
structural integrity of any Property shall not be adversely affected; (iv) to
the extent required by Section 14.2(a), Lessee shall maintain builders’ risk
insurance at all times when a Modification is in progress; (v) subject to the
terms of Article XIII relating to permitted contests, Lessee shall pay all costs
and expenses and discharge any Liens arising with respect to the Modification;
(vi) such Modification shall comply with the requirements of this Lease
(including without limitation Sections 8.2 and 10.1); and (vii) no Improvements
shall be demolished. Modifications that (y) are not required for any Property or
any part thereof pursuant to any Legal Requirement or otherwise and (z) are
severable from the applicable Property without damage or other loss of value to
such Property (other than the value added by such Modification) shall become
property of the Lessee, and title to such Modifications shall rest with the
Lessee. Except as set forth in the immediately preceding sentence, all
Modifications shall become property of the Lessor and shall be subject to this
Lease, and title to any component of any Property comprising any such
Modifications shall immediately vest in Lessor.

 

ARTICLE XII

 

12.1. Warranty of Title.

 

(a) Lessee agrees that, except as otherwise provided herein and subject to the
terms of Article XIII relating to permitted contests, Lessee shall not directly
or indirectly create or allow to remain, and shall promptly discharge at its
sole cost and expense, (i) any Lien, defect, attachment, levy, title retention
agreement or claim upon any Property or any Modifications or (ii) any Lien,
attachment, levy or claim with respect to the Rent or with respect to any
amounts held by the Agent pursuant to the Credit Agreement, in each case other
than Permitted Liens and Lessor Liens. Lessee shall promptly notify Lessor in
the event it receives actual knowledge that a Lien other than a Permitted Lien
or Lessor Lien has occurred with respect to any Property, and Lessee represents
and warrants to, and covenants with, Lessor that the Liens in favor of the
Lessor created by the Operative Agreements are first priority perfected Liens
subject only to Permitted Liens.

 

(b) Nothing contained in this Lease shall be construed as constituting the
consent or request of Lessor, expressed or implied, to or for the performance by
any contractor, mechanic, laborer, materialman, supplier or vendor of any labor
or services or for the furnishing of any materials for any construction,
alteration, addition, repair or demolition of or to any Property or any part
thereof NOTICE IS HEREBY GIVEN THAT LESSOR IS NOT AND SHALL NOT BE LIABLE FOR
ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO LESSEE, OR TO
ANYONE HOLDING A PROPERTY OR

 

10



--------------------------------------------------------------------------------

ANY PART THEREOF THROUGH OR UNDER LESSEE, AND THAT NO MECHANIC’S OR OTHER LIENS
FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST
OF LESSOR IN AND TO SUCH PROPERTY.

 

ARTICLE XIII

 

  13.1. Permitted Contests Other Than in Respect of Indemnities.

 

Except to the extent otherwise provided for in Section 13 of the Participation
Agreement, Lessee, on its own or on Lessor’s behalf but at Lessee’s sole cost
and expense, may contest, by appropriate administrative or judicial proceedings
conducted in good faith and with due diligence, the amount, validity or
application, in whole or in part, of any Legal Requirement, or utility charges
payable pursuant to Section 4.1 or any Lien, attachment, levy, encumbrance or
encroachment, and Lessor agrees not to pay, settle or otherwise compromise any
such item, provided that (a) the commencement and continuation of such
proceedings shall suspend the collection of any such contested amount from, and
suspend the enforcement thereof against, the subject Property, Lessor, each
Holder, the Agent and each Lender; (b) there shall not be imposed a Lien (other
than Permitted Liens) on any Property and no part of any Property nor any Rent
shall be in any danger of being sold, forfeited, lost or deferred; (c) at no
time during the permitted contest shall there be a risk of the imposition of
criminal liability or material civil liability on Lessor, any Holder, the Agent
or any Lender for failure to comply therewith; and (d) in the event that, at any
time, there shall be a material risk of extending the application of such item
beyond the end of the Term, then Lessee shall deliver to Lessor an Officer’s
Certificate certifying as to the matters set forth in clauses (a), (b) and (c)
of this Section 13.1. Lessor, at Lessee’s sole cost and expense, shall execute
and deliver to Lessee such authorizations and other documents as may reasonably
be required in connection with any such contest and, if reasonably requested by
Lessee, shall join as a party therein at Lessee’s sole cost and expense.

 

ARTICLE XIV

 

  14.1. Public Liability and Workers’ Compensation Insurance.

 

During the Term, Lessee shall procure and carry, at Lessee’s sole cost and
expense, commercial general liability insurance for claims for injuries or death
sustained by persons or damage to property while on a Property or the premises
where the Equipment is located and such other public liability coverages as are
then customarily carried by similarly situated companies conducting business
similar to that conducted by Lessee. Such insurance shall be on terms and in
amounts that are no less favorable than insurance maintained by Lessee with
respect to similar properties and equipment that it owns and are then carried by
similarly situated companies conducting business similar to that conducted by
Lessee. The policies shall be endorsed to name Lessor, the Holders, the Agent
and the Lenders as additional insureds and, to the extent of their interest,
loss payees. The policies shall also specifically provide that such policies
shall be considered primary insurance which shall apply to any loss or claim
before any contribution by any insurance which Lessor, any Holder, the Agent or
any Lender may have in force. Lessee shall, in the operation of each Property,
comply with the applicable workers’

 

11



--------------------------------------------------------------------------------

compensation laws and protect Lessor, each Holder, the Agent and each Lender
against any liability under such laws.

 

  14.2. Hazard and Other Insurance.

 

(a) During the Term, Lessee shall keep, or cause to be kept, each Property
insured against loss or damage by fire and other risks and shall maintain
builders’ risk insurance during construction of any Improvements or
Modifications in amounts not less than the replacement value from time to time
of such Property and on terms that (a) are no less favorable than insurance
covering other similar properties owned by Lessee and (b) are then carried by
similarly situated companies conducting business similar to that conducted by
Lessee. The policies shall be endorsed to name Lessor, the Holders, the Agent
and the Lenders, to the extent of their respective interests, as additional loss
payees; provided, that so long as no Lease Event of Default has occurred and is
continuing, any loss payable under the insurance policies required by this
Section will be paid to Lessee.

 

(b) If, during the Term, the area in which a Property is located is designated a
“flood- prone” area pursuant to the Flood Disaster Protection Act of 1973, or
any amendments or supplements thereto, then Lessee shall comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973. In addition, Lessee will fully comply with the requirements of the
National Flood Insurance Act of 1968 and the Flood Disaster Protection Act of
1973, as each may be amended from time to time, and with any other Legal
Requirement concerning flood insurance to the extent that it may apply to any
such Property.

 

  14.3. Coverage.

 

(a) As of the date of this Lease and annually thereafter so long as this Lease
remains in effect, Lessee shall furnish Lessor and the Agent with certificates
prepared by the insurers or insurance broker of Lessee showing the insurance
required under Sections 14.1 and 14.2 to be in effect, naming (except with
respect to workers’ compensation insurance) Lessor, the Holders, the Agent and
the Lenders as additional insureds and loss payees and evidencing the other
requirements of this Article XIV. All such insurance shall be at the cost and
expense of Lessee and provided by nationally recognized, financially sound
insurance companies. Such certificates shall include a provision for thirty (30)
days’ advance written notice by the insurer to Lessor and the Agent in the event
of cancellation or material alteration of such insurance. If a Lease Event of
Default has occurred and is continuing and Lessor so requests, Lessee shall
deliver to Lessor copies of all insurance policies required by Sections 14.1 and
14.2.

 

(b) Lessee agrees that any insurance policy required by Sections 14.1, 14.2(a)
and 14.2(b) shall include an appropriate provision that such policy will not be
invalidated should Lessee waive, at any time, any or all rights of recovery
against any party for losses covered by such policy or due to any breach of
warranty,

 

12



--------------------------------------------------------------------------------

fraud, action, inaction or misrepresentation by Lessee or any Person acting on
behalf of Lessee. Lessee hereby waives any and all such rights against the
Lessor, the Holders, the Agent and the Lenders to the extent of payments made to
any such Person under any such policy.

 

  (c) Neither Lessor nor Lessee shall carry separate insurance concurrent in
kind or form or contributing in the event of loss with any insurance required
under this Article XIV, except that Lessor may carry separate liability
insurance at Lessor’s sole cost so long as (i) Lessee’s insurance is designated
as primary and in no event excess or contributory to any insurance Lessor may
have in force which would apply to a loss covered under Lessee’s policy and (ii)
each such insurance policy will not cause Lessee’s insurance required under this
Article XIV to be subject to a coinsurance exception of any kind.

 

  (d) Lessee shall pay as they become due all premiums for the insurance
required by Section 14.1 and Section 14.2, shall renew or replace each policy
prior to the expiration date thereto and shall otherwise maintain the coverage
required by such Sections without any lapse in coverage.

 

  (e) Notwithstanding anything to the contrary contained in this Section,
Lessee’s obligations to carry the insurance provided for herein may be brought
within the coverage of a so-called blanket policy or policies of insurance
carried or maintained by Lessee; provided, however, that the coverage afforded
Lessor will not be reduced or diminished or otherwise be different from that
which would exist under separate policies meeting all other requirements of this
Lease, and that the requirements of this Article XIV are otherwise satisfied.

 

ARTICLE XV

 

  15.1. Casualty and Condemnation.

 

  (a)

Subject to the provisions of this Article XV and Article XVI (in the event
Lessee delivers, or is obligated to deliver, a Termination Notice), and prior to
the occurrence and continuation of a Lease Default or Lease Event of Default,
Lessee shall be entitled to receive (and Lessor hereby irrevocably assigns to
Lessee all of Lessor’s right, title and interest in) any award, compensation or
insurance proceeds under Sections 14.2(a) or (b) hereof to which Lessee or
Lessor may become entitled by reason of their respective interests in each
Property (i) if all or a portion of such Property is damaged or destroyed in
whole or in part by a Casualty or (ii) if the use, access, occupancy, easement
rights or title to such Property or any part thereof is the subject of a
Condemnation; provided, however, that if a Lease Default or Lease Event of
Default shall have occurred and be continuing, such award, compensation or
insurance proceeds shall be paid directly to Lessor or, if received by Lessee,
shall be held in trust for Lessor, and shall be paid over by Lessee to Lessor
and held in accordance with the terms of this paragraph (a). All amounts held by
Lessor hereunder on account of any award, compensation or insurance proceeds
either paid directly to Lessor or turned over

 

13



--------------------------------------------------------------------------------

 

to Lessor shall be held as security for the performance of Lessee’s obligations
hereunder.

 

  (b) Lessee may appear in any proceeding or action to negotiate, prosecute,
adjust or appeal any claim for any award, compensation or insurance payment on
account of any such Casualty or Condemnation and shall pay all expenses thereof.
At Lessee’s reasonable request, and at Lessee’s sole cost and expense, Lessor
and the Agent shall participate in any such proceeding, action, negotiation,
prosecution or adjustment. Lessor and Lessee agree that this Lease shall control
the rights of Lessor and Lessee in and to any such award, compensation or
insurance payment.

 

  (c) If Lessee shall receive notice of a Casualty or a possible Condemnation of
a Property or any interest therein where damage to such Property is estimated to
equal or exceed ten percent (10%) of the Property Cost of such Property, Lessee
shall give notice thereof to the Lessor and to the Agent promptly after the
receipt of such notice.

 

  (d) In the event of a Casualty or a Condemnation (regardless of whether notice
thereof must be given pursuant to paragraph (c)), this Lease shall terminate
with respect to such Property in accordance with Section 16.1 if Lessee, within
thirty (30) days after such occurrence, delivers to Lessor and the Agent a
Termination Notice to such effect.

 

  (e) If, pursuant to this Section 15.1, this Lease shall continue in full force
and effect following a Casualty or Condemnation with respect to a Property,
Lessee shall, at its sole cost and expense and using, if available, the proceeds
of any award, compensation or insurance with respect to such Casualty or
Condemnation (including, without limitation, any such award, compensation or
insurance which has been received by the Agent and which should be turned over
to Lessee pursuant to the terms of the Operative Agreements, and if not
available or sufficient, using its own funds), promptly and diligently repair
any damage to such Property caused by such Casualty or Condemnation in
conformity with the requirements of Sections 10.1 and 11.1, using the as-built
plans and specifications or manufacturer’s specifications for the applicable
Improvements or Equipment (as modified to give effect to any subsequent
Modifications, any Condemnation affecting the Property and all applicable Legal
Requirements), so as to restore such Property to substantially the same
condition, operation, function and value as existed immediately prior to such
Casualty or Condemnation. In such event, title to such Property shall remain
with Lessor.

 

  (f) In no event shall a Casualty or Condemnation with respect to which this
Lease remains in full force and effect under this Section 15.1 affect Lessee’s
obligations to pay Rent pursuant to Section 3.1.

 

  (g)

Notwithstanding anything to the contrary set forth in Section 15.1(a) or Section
15.1 (e), if during the Term, a Casualty occurs with respect to any Property or
Lessee receives notice of a Condemnation with respect to any Property, and

 

14



--------------------------------------------------------------------------------

 

following such Casualty or Condemnation, (i) such Property cannot reasonably be
restored, repaired or replaced on or before the 180th day prior to the
Expiration Date (if such Casualty or Condemnation occurs during the Term) to
substantially the same condition as existed immediately prior to such Casualty
or Condemnation, or (ii) on or before such day such Property is not in fact so
restored, repaired or replaced, then Lessee shall be required to purchase such
Property on the next Payment Date and pay Lessor the Termination Value for such
Property, plus any and all Rent then due and owing, plus all other amounts then
due and owing (including without limitation amounts described in clause FIRST of
Section 22.2)

 

  15.2.  Environmental Matters.

 

Promptly upon Lessee’s actual knowledge of the presence of Hazardous Substances
in any portion of a Property in concentrations and conditions that constitute an
Environmental Violation and as to which, in the reasonable opinion of Lessee,
the cost to undertake any legally required response, clean up, remedial or other
action might result in a cost to Lessee of more than $100,000, Lessee shall
notify Lessor in writing of such condition. In the event of any Environmental
Violation (regardless of whether notice thereof must be given), Lessee shall,
not later than thirty (30) days after Lessee has actual knowledge of such
Environmental Violation, either deliver to Lessor a Termination Notice pursuant
to Section 16.1 if applicable, or, at Lessee’s sole cost and expense, promptly
and diligently undertake and complete any response, clean up, remedial or other
action necessary to remove, cleanup or remediate the Environmental Violation in
accordance with all Environmental Laws. If Lessee does not deliver a Termination
Notice pursuant to Section 16.1, Lessee shall, upon completion of remedial
action by Lessee, cause to be prepared by a reputable environmental consultant
acceptable to Lessor a report describing the Environmental Violation and the
actions taken by Lessee (or its agents) in response to such Environmental
Violation, and a statement by the consultant that the Environmental Violation
has been remedied in full compliance with applicable Environmental Law.

 

  15.3.  Notice of Environmental Matters.

 

Promptly, but in any event within thirty (30) days from the date Lessee has
actual knowledge thereof, Lessee shall provide to Lessor written notice of any
pending or threatened Environmental Claim involving any Environmental Law or any
Release on or in connection with any Property. All such notices shall describe
in reasonable detail the nature of the claim, action or proceeding and Lessee’s
proposed response thereto. In addition, Lessee shall provide to Lessor, within
five (5) Business Days of receipt, copies of all material written communications
with any Governmental Authority relating to any Environmental Law in connection
with the Property. Lessee shall also promptly provide such detailed reports of
any such material Environmental Claims as may reasonably be requested by Lessor.

 

15



--------------------------------------------------------------------------------

ARTICLE XVI

 

  16.1.  Termination Upon Certain Events.

 

If any of the following occur: (i) if the requirements of Section 15.1(c) are
satisfied, or (ii) if the requirements of Section 15.1(d) are satisfied and
Lessee has determined pursuant to such section that following the applicable
Casualty or Condemnation this Lease shall terminate with respect to the affected
Property, or (iii) Lessee has determined pursuant to the second sentence of
Section 15.2 that, due to the occurrence of an Environmental Violation, this
Lease shall terminate with respect to the affected Property, then Lessee shall
be obligated to deliver, within thirty (30) days of its receipt of notice of the
applicable Condemnation or the occurrence of the applicable Casualty or
Environmental Violation, a written notice to the Lessor in the form described in
Section 16.2(a) (a ‘Termination Notice”) of the termination of this Lease with
respect to the affected Property.

 

  16.2.  Procedures.

 

  (a) A Termination Notice shall contain: (i) notice of termination of this
Lease with respect to the affected Property on a Payment Date not more than
sixty (60) days after Lessor’s receipt of such Termination Notice (the
‘Termination Date”); and (ii) a binding and irrevocable agreement of Lessee to
pay the Termination Value for the applicable Property, any and all Rent then due
and owing and all other amounts then due and owing from Lessee under any of the
Operative Agreements (including without limitation amounts described in clause
FIRST of Section 22.2) and purchase such Property on such Termination Date.

 

  (b) On the Termination Date, Lessee shall pay to Lessor the Termination Value
for the applicable Property, any and all Rent then due and owing and all other
amounts then due and owing from Lessee under any of the Operative Agreements
(including without limitation amounts described in clause FIRST of Section
22.2), and Lessor shall convey such Property, or the remaining portion thereof,
if any, to Lessee (or Lessee’s designee), all in accordance with Section 19.1.

 

ARTICLE XVII

 

  17.1.  Lease Events of Default.

 

If any one or more of the following events (each a “Lease Event of Default”)
shall occur:

 

  (a) Lessee shall fail to make payment of (i) any Basic Rent (except as set
forth in clause (ii)) within five (5) Business Days after the same has become
due and payable or (ii) any Termination Value, on the date any such payment is
due, or any payment of Basic Rent or Supplemental Rent due on the due date of
any such payment of Termination Value, or any amount due on the Expiration Date;

 

16



--------------------------------------------------------------------------------

  (b) Lessee shall fail to make payment of any Supplemental Rent (other than
Supplemental Rent referred to in Section 17.1(a)(ii)) due and payable within
three (3) Business Days after receipt of notice that such payment is due;

 

  (c) Lessee shall fail to maintain insurance as required by Article XIV of this
Lease;

 

  (d) Lessee or any Consolidated Entity, as the case may be, shall fail to
observe or perform any term, covenant or provision (including without limitation
any term, covenant or provision applying to Lessee and such Consolidated Entity
under the Incorporated Covenants) of Lessee or any Consolidated Entity, as the
case may be, under this Lease or any other Operative Agreement to which Lessee
is a party other than those set forth in Sections 17.1(a), (b) or (c) hereof,
and such failure shall remain uncured for a period of thirty (30) days after the
earlier of receipt of written notice from Lessor thereof or a Responsible
Officer of Lessee becomes aware of such failure;

 

  (e) Lessee shall default in the performance or observance of any other
provision of this Lease or any other Operative Agreement to which Lessee is a
party other than those set forth in Sections 17.1(a), (b), (c) or (d) hereof,
and shall not cure such default within thirty days after the first to occur of
(i) the date the Agent, Lenders or Lessor gives written or telephonic notice of
the default to Lessee, or (ii) the date the Lessee otherwise has notice thereof;

 

  (f) A default shall be made (i) in the payment of any Indebtedness (other than
obligations under the Operative Agreements) of the Lessee or any Consolidated
Entity when due or (ii) in the performance, observance or fulfillment of any
term or covenant contained in any agreement or instrument under or pursuant to
which any such Indebtedness may have been issued, created, assumed, guaranteed
or secured by the Lessee or any Consolidated Entity, if the effect of such
default is to accelerate the maturity of such Indebtedness or to permit the
holder thereof to cause such Indebtedness to become due prior to its stated
maturity, and such default shall not be cured within 10 days after the
occurrence of such default, and the amount of the Indebtedness involved exceeds
$5,000,000;

 

  (g) The liquidation or dissolution of Lessee, or the suspension of the
business of Lessee, or the filing by Lessee of a voluntary petition or an answer
seeking reorganization, arrangement, readjustment of its debts or for any other
relief under the United States Bankruptcy Code, as amended, or under any other
insolvency act or law, state or federal, now or hereafter existing, or any other
action of Lessee indicating its consent to, approval of or acquiescence in, any
such petition or proceeding; the application by Lessee for, or the appointment
by consent or acquiescence of Lessee of a receiver, a trustee or a custodian of
Lessee for all or a substantial part of its property; the making by Lessee of
any assignment for the benefit of creditors; the inability of Lessee or the
admission by Lessee in writing of its inability to pay its debts as they mature;
or Lessee taking any corporate action to authorize any of the foregoing;

 

17



--------------------------------------------------------------------------------

  (h) The filing of an involuntary petition against Lessee in bankruptcy or
seeking reorganization, arrangement readjustment of its debts or for any other
relief under the United States Bankruptcy Code, as amended, or under any other
insolvency act or law, state or federal, now or hereafter existing; or the
involuntary appointment of a receiver, a trustee or a custodian of Lessee for
all or a substantial part of its property; or the issuance of a warrant of
attachment, execution or similar process against any substantial part of the
property of Lessee, and the continuance of any of such events for ninety (90)
days undismissed or undischarged;

 

  (i) The adjudication of Lessee as bankrupt or insolvent;

 

  (j) The entering of any order in any proceedings against Lessee decreeing the
dissolution, divestiture or split-up of Lessee, and such order remains in effect
for more than sixty (60) days;

 

  (k) Any material report, certificate, financial statement or other instrument
delivered to Lessor by or on behalf of Lessee pursuant to the terms of this
Lease or any other Operative Agreement shall be false or misleading in any
material respect when made or delivered;

 

  (1) A final judgment (after all avenues of appeal and all applicable appeal
periods have expired), which with other outstanding final judgments against
Lessee exceeds an aggregate of $500,000 shall be rendered against Lessee, and if
within thirty (30) days after entry thereof such judgment shall not have been
discharged, paid or bonded or execution thereon stayed pending appeal, or if
within thirty (30) days after the expiration of any such stay such judgment
shall not have been discharged;

 

  (m) Any “Event of Default” (as defined in the Existing HEALTHSOUTH Credit
Agreement, as such agreement may be amended, supplemented or restated from time
to time, to the extent the Majority Lenders and the Agent agree to any such
amendments, otherwise the form of HEALTHSOUTH Credit Agreement existing before
such amendment will continue to control with respect to the Operative
Agreements) (hereinafter referred to as “Existing HEALTHSOUTH Corporation Credit
Agreement Event of Default”) shall have occurred and be continuing (or, in the
event the Existing HEALTHSOUTH Credit Agreement has been terminated, would have
occurred and be continuing had the HEALTHSOUTH Credit Agreement continued to
exist) beyond any applicable notice, grace or cure period (if any) included
within the definition of such Existing HEALTHSOUTH Corporation Credit Agreement
Event of Default;

 

  (n)

Any material Environmental Violation with respect to which notice to the Lessor
is required to be given in accordance with Section 15.2 shall have occurred and
be continuing, unless (i) the Lessee shall completely remediate such
Environmental Violation to the reasonable satisfaction of the Agent and the
Lessor within 90 days following the date the Lessee has actual knowledge of such
Environmental

 

18



--------------------------------------------------------------------------------

 

Violation or (ii) the Lessee shall consummate the purchase of the affected
Property in accordance with and at the price required by Section 16.2 by the
earlier of (A) 60 days after the Lessor’s receipt of the respective Termination
Notice under Section 16.2(a) or (B) 90 days after the Lessee has actual
knowledge of such Environmental Violation;

 

  (o) Any Operative Agreement shall cease to be in full force and effect, other
than due to its expiration or termination in accordance with its terms; or

 

  (p) If the Guarantor shall default in the performance of any obligations under
the Guarantee.

 

then, in any such event, (i) Lessor may, in addition to the other rights and
remedies provided for in this Article XVII and in Section 18.1, terminate this
Lease by giving Lessee fifteen (15) days notice of such termination, and this
Lease shall terminate, and all rights of Lessee under this Lease shall cease.
Lessee shall, to the fullest extent permitted by law, pay as Supplemental Rent
all costs and expenses incurred by or on behalf of Lessor, including without
limitation reasonable fees and expenses of counsel, as a result of any Lease
Event of Default hereunder.

 

  17.2.  Surrender of Possession.

 

If a Lease Event of Default shall have occurred and be continuing, and whether
or not this Lease shall have been terminated pursuant to Section 17.1, Lessee
shall, upon thirty (30) days written notice, surrender to Lessor possession of
the Properties. Lessor may enter upon and repossess the Properties by such means
as are available at law or in equity, and may remove Lessee and all other
Persons and any and all personal property and Lessee’s equipment and personalty
and severable Modifications from the Properties. Lessor shall have no liability
by reason of any such entry, repossession or removal performed in accordance
with applicable law. Upon the written demand of Lessor, Lessee shall return the
Properties promptly to Lessor, in the manner and condition required by, and
otherwise in accordance with the provisions of, Section 22.1(c) hereof

 

  17.3.  Reletting.

 

If a Lease Event of Default shall have occurred and be continuing, and whether
or not this Lease shall have been terminated pursuant to Section 17.1, Lessor
may, but shall be under no obligation to, relet any Property, for the account of
Lessee or otherwise, for such term or terms (which may be greater or less than
the period which would otherwise have constituted the balance of the Term) and
on such conditions (which may include concessions or free rent) and for such
purposes as Lessor may determine, and Lessor may collect, receive and retain the
rents resulting from such reletting. Lessor shall not be liable to Lessee for
any failure to relet a Property or for any failure to collect any rent due upon
such reletting.

 

  17.4.   Damages.

 

Neither (a) the termination of this Lease pursuant to Section 17.1; (b) the
repossession of any Property; nor (c) the failure of Lessor to relet any
Property, the reletting of all or any portion thereof, nor the failure of Lessor
to collect or receive any rentals due upon any

 

19



--------------------------------------------------------------------------------

such reletting, shall relieve Lessee of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. If any Lease Event of Default shall have occurred and be continuing
and notwithstanding any termination of this Lease pursuant to Section 17.1,
Lessee shall forthwith pay to Lessor all Rent and other sums due and payable
hereunder to and including the date of such termination. Thereafter, on the days
on which the Basic Rent or Supplemental Rent, as applicable, are payable under
this Lease or would have been payable under this Lease if the same had not been
terminated pursuant to Section 17.1 and until the end of the Term hereof or what
would have been the Term in the absence of such termination, Lessee shall pay
Lessor, as current liquidated damages (it being agreed that it would be
impossible accurately to determine actual damages) an amount equal to the Basic
Rent and Supplemental Rent that are payable under this Lease or would have been
payable by Lessee hereunder if this Lease had not been terminated pursuant to
Section 17.1, less the net proceeds, if any, which are actually received by
Lessor with respect to the period in question of any reletting of any Property
or any portion thereof, provided that Lessee’s obligation to make payments of
Basic Rent and Supplemental Rent under this Section 17.4 shall continue only so
long as Lessor shall not have received the amounts specified in Section 17.5. In
calculating the amount of such net proceeds from reletting, there shall be
deducted all of Lessor’s, any Holder’s, the Agent’s and any Lender’s reasonable
expenses in connection therewith, including repossession costs, reasonable
brokerage or sales commissions, reasonable fees and expenses for counsel and any
necessary repair or alteration costs and expenses incurred in preparation for
such reletting. To the extent Lessor receives any damages pursuant to this
Section 17.4, such amounts shall be regarded as amounts paid on account of Rent.
Lessee specifically acknowledges and agrees that its obligations under this
Section 17.4 shall be absolute and unconditional under any and all circumstances
and shall be paid or performed, as the case may be, without notice or demand and
without any abatement, reduction, diminution, setoff, defense, counterclaim or
recoupment whatsoever.

 

  17.5 . Final Liquidated Damages.

 

If a Lease Event of Default shall have occurred and be continuing, whether or
not this Lease shall have been terminated pursuant to Section 17.1 and whether
or not Lessor shall have collected any current liquidated damages pursuant to
Section 17.4, Lessor shall have the right to recover, by demand to Lessee and at
Lessor’s election, and Lessee shall pay to Lessor, as and for final liquidated
damages, but exclusive of the indemnities payable under Section 13 of the
Participation Agreement, and in lieu of all current liquidated damages beyond
the date of such demand (it being agreed that it would be impossible accurately
to determine actual damages) the sum of (a) the Termination Value of all
Properties plus (b) all other amounts owing in respect of Rent and Supplemental
Rent heretofore accruing under this Lease and all other amounts then due and
owing by the Lessee under any Operative Agreement. Upon payment of the amount
specified pursuant to the first sentence of this Section 17.5, Lessee shall be
entitled to receive from Lessor, either at Lessee’s request or upon Lessor’s
election, in either case at Lessee’s cost, an assignment of Lessor’s entire
right, title and interest in and to the Properties, the Improvements, Fixtures,
Modifications and Equipment, in each case in recordable form and otherwise in
conformity with local custom and free and clear of the Lien of this Lease
(including the release of any memorandum of Lease recorded in connection
therewith) and any Lessor Liens. The Properties shall be conveyed to Lessee “AS
IS” ‘WHERE IS” and in their then present physical condition. If any statute or
rule of law shall limit the amount of such final

 

20



--------------------------------------------------------------------------------

liquidated damages to less than the amount agreed upon, Lessor shall be entitled
to the maximum amount allowable under such statute or rule of law; provided,
however, Lessee shall not be entitled to receive an assignment of Lessor’s
interest in the Property, the Improvements, Fixtures, Modifications or Equipment
or documents unless Lessee shall have paid in full the Termination Value and all
other amounts due and owing hereunder and under the other Operative Agreements.
Lessee specifically acknowledges and agrees that its obligations under this
Section 17.5 shall be absolute and unconditional under any and all circumstances
and shall be paid or performed, as the case may be, without notice or demand
(except as otherwise specifically provided herein) and without any abatement,
reduction, diminution, setoff, defense, counterclaim or recoupment whatsoever.

 

  17.6.  Waiver of Certain Rights.

 

If this Lease shall be terminated pursuant to Section 17.1, Lessee waives, to
the fullest extent permitted by law, (a) any notice of re-entry or the
institution of legal proceedings to obtain re-entry or possession; provided,
however, that the Lessor or the Agent shall make a good faith effort to provide
notice to the Lessee of any such action, but the failure to provide such notice
for any reason shall not result in the invalidity of any action so taken and
shall not give rise to any rights on the part of the Lessee; (b) any right of
redemption, re-entry or possession; (c) the benefit of any laws now or hereafter
in force exempting property from liability for rent or for debt, and (d) any
other rights which might otherwise limit or modify any of Lessor’s rights or
remedies under this Article XVII.

 

  17.7.  Assignment of Rights Under Contract.

 

If a Lease Event of Default shall have occurred and be continuing, and whether
or not this Lease shall have been terminated pursuant to Section 17.1, Lessee
shall upon Lessor’s demand immediately assign, transfer and set over to Lessor
all of Lessee’s right, title and interest in and to each agreement executed by
Lessee in connection with the purchase, construction, development, use or
operation of all Properties (including, without limitation, a right, title and
interest of Lessee with respect to all warranty, performance, service and
indemnity provisions), as and to the extent that the same relate to the
purchase, construction, use and operation of any Property.

 

  17.8.  Environmental Costs.

 

If a Lease Event of Default shall have occurred and be continuing, and whether
or not this Lease shall have been terminated pursuant to Section 17.1, Lessee
shall pay directly to any third party (or at Lessor’s election, reimburse
Lessor) for the cost of any environmental testing or remediation work undertaken
respecting any Property as such testing or work is deemed appropriate in the
reasonable judgment of Lessor, Lessee shall pay all amounts referenced in the
immediately preceding sentence within ten (10) days of any request by Lessor for
such payment.

 

21



--------------------------------------------------------------------------------

  17.9.  Remedies Cumulative.

 

The remedies herein provided shall be cumulative and in addition to (and not in
limitation of) any other remedies available at law, equity or otherwise,
including, without limitation, any mortgage foreclosure remedies.

 

  17.10.  Notice of Default or Event of Default.

 

Lessee shall promptly notify the Lessor and the Agent if any Responsible Officer
of Lessee has received notice, or has actual knowledge, of any Default or Event
of Default.

 

ARTICLE XVIII

 

  18.1.  Lessor’s Right to Cure Lessee’s Lease Defaults.

 

Lessor, without waiving or releasing any obligation or Lease Event of Default,
may (but shall be under no obligation to) remedy any Lease Event of Default for
the account and at the sole cost and expense of Lessee, including the failure by
Lessee to maintain the insurance required by Article XIV, and may, to the
fullest extent permitted by law, and notwithstanding any right of quiet
enjoyment in favor of Lessee, enter upon any Property, or real property owned or
leased by Lessee and take all such action thereon as may be necessary or
appropriate therefor. No such entry shall be deemed an eviction of any lessee.
All reasonable out-of-pocket costs and expenses so incurred (including without
limitation reasonable fees and expenses of counsel), together with interest
thereon at the Base Rate from the date on which such sums or expenses are paid
by Lessor, shall be paid by Lessee to Lessor on demand.

 

ARTICLE XIX

 

  19.1.  Provisions Relating to Lessee’s Exercise of its Purchase Option.

 

Subject to Section 19.2, in connection with any termination of this Lease
pursuant to the terms of Section 16.2, or in connection with Lessee’s exercise
of its Purchase Option or its option to purchase all the Properties pursuant to
Section 20.1, upon the date on which this Lease is to terminate, and upon tender
by Lessee of the amounts set forth in Sections 16.2(b), 20.1 or 20.2, as
applicable, Lessor shall execute and deliver to Lessee (or to Lessee’s
designee), at Lessee’s cost and expense a deed and an assignment of Lessor’s
entire interest in the Properties, in recordable form and otherwise in
conformity with local custom and free and clear of the Lien of this Lease and
any Lessor Liens attributable to Lessor but without any other warranties (of
title or otherwise) from the Lessor. All Property shall be conveyed to Lessee
“AS IS” “WHERE IS” and in then present physical condition.

 

  19.2.  No Termination With Respect to Less than all of the Properties.

 

Lessee shall not be entitled to exercise its Purchase Option separately with
respect to less than all of the Properties or that portion of any Property
consisting of Land, Equipment and Improvements but shall be required to exercise
its Purchase Option with respect to all Properties.

 

22



--------------------------------------------------------------------------------

ARTICLE XX

 

  20.1.  Early Purchase Option.

 

Provided that no Lease Default of the types specified in Sections 17.1 (a), (b),
(h), (i) or (j) or any Lease Event of Default shall have occurred and be
continuing and provided that the Election Notice referred to in Section 20.2 has
not been delivered, Lessee shall have the option, exercisable by giving the
Agent and Lessor no more than one hundred twenty (120) days and no less than
sixty (60) days irrevocable written notice of Lessee’s election to exercise such
option, to purchase all (but not less than all) of the Properties on a Scheduled
Interest Payment Date as identified in such written notice, at a price equal to
the Termination Value for the Properties (which the parties do not intend to be
a “bargain” purchase price), and Lessee at such time shall also pay any and all
Rent then due and owing and all other amounts then due and owing by Lessee under
this Lease and under any other Operative Agreement (including without limitation
amounts, if any, described in clause FIRST of Section 22.2). If Lessee exercises
its option to purchase the Properties free and clear of the Lien of this Lease
and any Lessor Liens with respect to the Property pursuant to this Section 20.1,
Lessor shall transfer to Lessee all of Lessor’s right, title and interest in and
to each Property as of the Scheduled Interest Payment Date on which such
purchase occurs.

 

  20.2.  Purchase or Sale Option.

 

Not less than 120 days and no more than 180 days prior to the Expiration Date,
Lessee may give Lessor and Agent irrevocable written notice (the “Election
Notice”) that Lessee is electing to exercise either (a) the option to purchase
all, but not less than all, of the Properties on the Expiration Date (the
“Purchase Option”) or (b) the option to remarket all of the Properties and cause
a sale of all of the Properties pursuant to the terms of Section 22.1 (the “Sale
Option”), such sale to occur on the Expiration Date. If Lessee does not give an
Election Notice indicating the Sale Option at least 120 days and not more than
180 days prior to the then current Expiration Date, then Lessee shall be deemed
to have elected the Purchase Option for the Expiration Date. Lessor shall have
no obligation to sell any Property unless all of the Properties are sold on the
Expiration Date. If Lessee shall (i) elect (or be deemed to elect) to exercise
the Purchase Option, or (ii) elect to remarket all of the Properties pursuant to
Section 22.1 and fail to deliver the environmental report required by Section
10.2 at the time specified in such Section, or (iii) elect to remarket all of
the Properties pursuant to Section 22.1 and fail to cause all of the Properties
to be sold in accordance with the terms of Section 22.1 on the Expiration Date
on which such a sale of all of the Properties is required in connection with
such election, then in each case, Lessee shall pay to Lessor on the Expiration
Date an amount equal to the Termination Value for all the Properties (which the
parties do not intend to be a “bargain” purchase) plus all Rent and other
amounts then due and payable under this Lease or under any other Operative
Agreement (including without limitation the amounts described in clause FIRST of
Section 22.2), and, upon receipt of such amount, Lessor shall transfer to Lessee
all of Lessor’s right, title and interest in and to the Properties in accordance
with Section 19.1. If the Lessee elects the Purchase Option or the Sale Option
and fails to perform its obligations under this Lease with respect to such
option, a Lease Event of Default shall be deemed to occur.

 

23



--------------------------------------------------------------------------------

ARTICLE XXI

 

  21.1.  Intentionally Deleted.

 

ARTICLE XXII

 

  22.1.  Sale Procedure.

 

  (a)

During the Marketing Period, Lessee, on behalf of the Lessor, shall obtain bids
for the cash purchase of all of the Properties in connection with a sale to one
or more purchasers to be consummated on the Expiration Date for the highest
price available, shall notify Lessor promptly of the name and address of each
prospective purchaser and the cash price which each prospective purchaser shall
have offered to pay for the Properties and shall provide Lessor with such
additional information about the bids and the bid solicitation procedure as
Lessor may reasonably request from time to time. Lessor may reject any and all
bids and may assume sole responsibility for obtaining bids by giving Lessee
written notice to that effect; provided, however, that notwithstanding the
foregoing, Lessor may not reject the highest bid for the Properties submitted by
the Lessee if such bid is greater than or equal to the sum of the Limited
Recourse Amount for the Properties, plus all reasonable costs and expenses
referred to in clause FIRST of Section 22.2 and represent bona fide offers from
one or more third party purchasers and provided further, that Lessor may not
reject a bid from the Houston Purchaser (defined below) with respect to all
Property located in Houston, Texas, or a bid from the Topeka Purchaser (defined
below) with respect to all Property located in Topeka, Kansas in each case if
and only if each of the following conditions in clauses (y) and (z) are met: (y)
such bid is at least equal to the Termination Value of such Property (whether or
not it is the highest bid for such Property), plus all reasonable costs and
expenses referred to in clause FIRST of Section 22.2 related to such Property.
If the price which a prospective purchaser or purchasers shall have offered to
pay for the Property is less than the sum of the Limited Recourse Amount plus
all reasonable costs and expenses referred to in clause FIRST of Section 22.2
and represents a bona fide offer from such purchaser and (z) with respect to all
Properties other than such Property (the “Other Properties”), the Lessee has
received (and the Lessor has accepted) bids from one or more prospective
purchasers, such bids are greater than or equal to the sum of the Limited
Recourse Amounts for the Other Properties, plus all reasonable costs and
expenses referred to in clause FIRST of Section 22.2, Lessor may elect to retain
the Properties by giving Lessee prior written notice of Lessor’s election to
retain the Properties, and upon receipt of such notice, Lessee shall surrender
the Properties to Lessor pursuant to Section 10.1. Unless Lessor shall have
elected to retain the Properties pursuant to the preceding sentence, Lessee
shall arrange for Lessor to sell the Properties free and clear of the Lien of
this Lease and any Lessor Liens attributable to it, without recourse or warranty
(of title or otherwise), for cash on the last day of the Marketing Period (such
date being hereafter referred to as the “Sale Date”) to the purchaser or
purchasers identified by Lessee or Lessor, as the case may be; provided,
however, solely as

 

24



--------------------------------------------------------------------------------

 

to Lessor or the Trust Company, in its individual capacity, any Lessor Lien
shall not constitute a Lessor Lien so long as Lessor or the Trust Company, in
its individual capacity, is diligently contesting such Lessor Lien by
appropriate proceedings in good faith and Lessor indemnifies such purchaser with
respect to such Lessor Lien. Lessee shall surrender the Properties so sold or
subject to such documents to the purchaser in the condition specified in Section
10.1. Lessee shall not take or fail to take any action which would have the
effect of unreasonably discouraging bona fide third party bids for the Property.
Lessor shall have no obligation to sell any Property on the Sale Date unless all
of the Properties are sold on the Sale Date. If the Properties are not either
(i) sold on the Sale Date in accordance with the terms of this Section 22.1, or
(ii) retained by the Lessor pursuant to an affirmative election made by the
Lessor pursuant to the third sentence of this Section 22.1 (a), then the Lessee
shall be obligated to pay the Lessor on the Sale Date an amount equal to the
Termination Value for the Properties (plus all Rent .and other amounts then due
and payable under this Lease and any other Operative Agreements) in accordance
with the terms of Section 20.2. For the purposes of this paragraph, “Houston
Purchaser” shall mean Houston Rehabilitation Associates, a Delaware general
partnership; and “Topeka Purchaser” shall mean Kansas Rehabilitation Hospital,
Inc., a Delaware corporation.

 

  (b) If the Properties are sold on the Sale Date to a third party purchaser or
purchasers in accordance with the terms of Section 22.1 (a) and the aggregate
purchase price paid for the Properties minus the sum of all costs and expenses
referred to in clause FIRST of Section 22.2 is less than the sum of the
Termination Value for the Properties plus all Rent and other amounts then due
and payable under this Lease and under any other Operative Agreements
(hereinafter such difference shall be referred to as the “Deficiency Balance”),
then the Lessee hereby unconditionally promises to pay to the Lessor on the Sale
Date the lesser of (i) the Deficiency Balance, or (ii) the Maximum Residual
Guarantee Amount for the Properties. If the Properties are retained by the
Lessor pursuant to an affirmative election made by the Lessor pursuant to the
third sentence of Section 22.1 (a), then the Lessee hereby unconditionally
promises to pay to the Lessor on the Sale Date an amount equal to the Maximum
Residual Guarantee Amount for the Properties.

 

  (c)

In the event that the Properties are either sold to a third party purchaser or
purchasers on the Sale Date or retained by the Lessor in connection with an
affirmative election made by the Lessor pursuant to the third sentence of
Section 22.1 (a), then in either case on the Sale Date the Lessee shall provide
Lessor or such third party purchaser or purchasers with (i) all permits,
certificates of occupancy, governmental licenses and authorizations necessary to
use and operate the Properties for their intended purposes, (ii) such easements,
licenses, rights-of- way and other rights and privileges in the nature of an
easement as are reasonably necessary or desirable in connection with the use,
repair, access to or maintenance of the Properties for its intended purpose or
otherwise as the Lessor shall reasonably request, (iii) a services agreement
covering such services as Lessor or such third party purchaser may reasonably
request and having a reasonable

 

25



--------------------------------------------------------------------------------

 

duration, in order to use and operate the Properties for their intended purposes
at such rates (not in excess of arm’s-length fair market rates) as shall be
acceptable to Lessee and Lessor or such third party purchaser or purchasers, and
(iv) an assignment to the Lessor or such third party purchaser or purchasers (as
the case may be) of any existing service agreements relating to the Properties,
to the extent such agreements are assignable. All assignments, licenses,
easements, agreements and other deliveries required by clauses (i) and (ii) of
this paragraph (c) shall be in form reasonably satisfactory to the Lessor or
such third party purchaser or purchasers, as applicable, and shall be fully
assignable (including both primary assignments and assignments given in the
nature of security) without payment of any fee, cost or other charge.

 

  22.2.  Application of Proceeds of Sale.

 

The Lessor shall apply the proceeds of sale of the Properties in the following
order of priority:

 

  (a) FIRST, to pay or to reimburse Lessor for the payment of all reasonable
costs and expenses incurred by Lessor in connection with the sale;

 

  (b) SECOND, so long as the Participation Agreement, the Credit Agreement or
the Trust Agreement is in effect and any Loan, Holder Advance or any amount is
owing to the Lenders, the Holders or any other Person under any Operative
Agreement, to the Agent to be applied pursuant to the terms in the Operative
Agreements; and

 

  (c) THIRD, to the Lessee.

 

  22.3.  Indemnity for Excessive Wear.

 

If the proceeds of the sale described in Section 22.1 with respect to the
Properties, less all expenses incurred by Lessor in connection with such sale,
shall be less than the Limited Recourse Amount with respect to the Properties,
and at the time of such sale it shall have been reasonably determined (pursuant
to the Appraisal Procedure) that the Fair Market Sales Value of the Properties,
shall have been impaired by greater than expected wear and tear during the term
of the Lease, Lessee shall pay to Lessor within ten (10) days after receipt of
Lessor’s written statement (i) the amount of such excess wear and tear
determined by the Appraisal Procedure or (ii) the amount of the Net Sale
Proceeds Shortfall, whichever amount is less.

 

  22.4.  Appraisal Procedure.

 

For determining the Fair Market Sales Value of the Properties or any other
amount which may, pursuant to any provision of any Operative Agreement, be
determined by an appraisal procedure, Lessor and Lessee shall use the following
procedure (the “Appraisal Procedure”). Lessor and Lessee shall endeavor to reach
a mutual agreement as to such amount for a period often (10) days from
commencement of the Appraisal Procedure under the applicable section of the
Lease, and if they cannot agree within ten (10) days, then two qualified
appraisers, one chosen by Lessee and one chosen by Lessor, shall mutually agree
thereupon, but

 

26



--------------------------------------------------------------------------------

if either party shall fail to choose an appraiser within twenty (20) days after
notice from the other party of the selection of its appraiser, then the
appraisal by such appointed appraiser shall be binding on Lessee and Lessor. If
the two appraisers cannot agree within twenty (20) days after both shall have
been appointed, then a third appraiser shall be selected by the two appraisers
or, failing agreement as to such third appraiser within (30) days after both
shall have been appointed, by the American Arbitration Association. The
decisions of the three appraisers shall be given within twenty (20) days of the
appointment of the third appraiser and the decision of the appraiser most
different from the average of the other two shall be discarded and such average
shall be binding on Lessor and Lessee; provided that if the highest appraisal
and the lowest appraisal are equidistant from the third appraisal, the third
appraisal shall be binding on Lessor and Lessee. The fees and expenses of each
appraiser shall be paid by Lessee.

 

  22.5.  Certain Obligations Continue.

 

During the Marketing Period, the obligation of Lessee to pay Rent with respect
to the Properties (including the installment of Basic Rent due on the Expiration
Date) shall continue undiminished until payment in full to Lessor of the sale
proceeds, if any, the Maximum Residual Guarantee Amount, the amount due under
Section 22.3, if any, and all other amounts due to Lessor with respect to the
Properties: Lessor shall have the right, but shall be under no duty, to solicit
bids, to inquire into the efforts of Lessee to obtain bids or otherwise to take
action in connection with any such sale, other than as expressly provided in
this Article XXII.

 

ARTICLE XXIII

 

  23.1.  Holding Over.

 

If Lessee shall for any reason remain in possession of the Properties after the
expiration or earlier termination of this Lease (unless Properties are conveyed
to Lessee), such possession shall be as a tenancy at sufferance during which
time Lessee shall continue to pay Supplemental Rent that would be payable by
Lessee hereunder were the Lease then in full force and effect with respect to
the Properties and Lessee shall continue to pay Basic Rent at 110% of the Basic
Rent that would otherwise be due and payable at such time. Such Basic Rent shall
be payable from time to time upon demand by Lessor and such additional 10%
amount shall be applied by the Lessor to the payment of the Loans pursuant to
the Credit Agreement and the Holder Advances pursuant to the Trust Agreement pro
rata between the Loans and the Holder Advances. During any period of tenancy at
sufferance, Lessee shall, subject to the first sentence of this paragraph, be
obligated to perform and observe all of the terms, covenants and conditions of
this Lease, but shall have no rights hereunder other than the right, to the
extent given by law to tenants at sufferance, to continue their occupancy and
use of the Properties. Nothing contained in this Article XXIII shall constitute
the consent, express or implied, of Lessor to the holding over of Lessee after
the expiration or earlier termination of this Lease as to the Properties (unless
the Properties are conveyed to Lessee) and nothing contained herein shall be
read or construed as preventing Lessor from maintaining a suit for possession of
the Properties or exercising any other remedy available to Lessor at law or in
equity.

 

27



--------------------------------------------------------------------------------

ARTICLE XXIV

 

  24.1.  Risk of Loss.

 

During the Term, unless Lessee shall not be in actual possession of the
Properties solely by reason of Lessor’s exercise of its remedies of
dispossession under Article XVII, the risk of loss or decrease in the enjoyment
and beneficial use of the Properties as a result of the damage or destruction
thereof by fire, the elements, casualties, thefts, riots, wars or otherwise is
assumed by Lessee, and Lessor shall in no event be answerable or accountable
therefor.

 

ARTICLE XXV

 

  25.1.  Assignment.

 

  (a) Lessee may not assign, mortgage, pledge or encumber this Lease or any of
its rights or obligations hereunder in whole or in part to any Person without
the prior written consent of the Agent, the Lessor, each Lender and each Holder,
with such consent to be given or withheld in the sole discretion of each such
party.

 

  (b) No such assignment or other relinquishment of possession to the Properties
shall in any way discharge or diminish any of the obligations of Lessee to
Lessor hereunder and Lessee shall remain directly and primarily liable under
this Leases

 

  25.2.  Subleases.

 

  (a) Except as set forth in this Section 25.2, Lessee may not sublet any
Property or portion thereof without first obtaining the prior written consent of
the Lessor and the Agent, which consent may be given or withheld in the sole
discretion of each such party.

 

  (b) Lessee may, without the consent of Lessor or the Agent, sublet a Property
to a Subsidiary of Lessee, or sublet professional space constituting a portion
of a Property to healthcare providers, in each case if and only if:

 

  (i) Lessee remains fully liable for all obligations (including without
limitation all Rent and other obligations with respect to such subleased
Properties and any other Properties) under this Lease and the other Operative
Agreements;

 

  (ii) Such sublease is in writing and is expressly subject and subordinate to
the rights of the Lessor, the Agent, the Lenders and the Holders under this
Lease, the Security Agreement, each Mortgage Instrument and all other Operative
Agreements; and

 

  (iii) Such sublease is on commercially reasonable terms and at market rates,
and has a term that does not extend past the Expiration Date, and such Property
is at all times used for the purposes set forth in this paragraph and in the
definition of “Property”.

 

28



--------------------------------------------------------------------------------

  (c) No sublease or other relinquishment of possession to any Property shall in
any way discharge or diminish any of Lessee’s obligations to Lessor hereunder
and Lessee shall remain directly and primarily liable under this Lease as to the
portion of the Property so sublet.

 

  (d) Each insurance policy carried by Lessee pursuant to Article XIV hereof
shall be endorsed to name each sublessee, under any such sublease as an
additional insured. Prior to the effectiveness of any such sublease, Lessee
shall deliver a copy thereof to the Lessor and the Agent.

 

  (e) Promptly but in any event at least thirty (30) days prior to the execution
and delivery of any sublease permitted by this Article XXV, Lessee shall notify
Lessor and the Agent of the execution of such sublease.

 

ARTICLE XXVI

 

  26.1.  No Waiver.

 

No failure by Lessor or Lessee to insist upon the strict performance of any term
hereof or to exercise any right, power or remedy upon a default hereunder, and
no acceptance of full or partial payment of Rent during the continuance of any
such default, shall constitute a waiver of any such default or of any such term.
To the fullest extent permitted by law, no waiver of any default shall affect or
alter this Lease, and this Lease shall continue in full force and effect with
respect to any other then existing or subsequent default.

 

ARTICLE XXVII

 

  27.1.  Acceptance of Surrender.

 

No surrender to Lessor of this Lease or of all or any portion of the Properties
or of any interest therein shall be valid or effective unless agreed to and
accepted in writing by Lessor and the Agent and, prior to the payment or
performance of all obligations under the Credit Documents, the Agent, and no act
by Lessor or the Agent or any representative or agent of Lessor or the Agent,
other than a written acceptance, shall constitute an acceptance of any such
surrender.

 

  27.2.  No Merger of Title.

 

There shall be no merger of this Lease or of the leasehold estate created hereby
by reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, in whole or in part, (a) this Lease or the leasehold estate created
hereby or any interest in this Lease or such leasehold estate, (b) any right,
title or interest in any Property, (c) any Notes, or (d) a beneficial interest
in Lessor.

 

29



--------------------------------------------------------------------------------

ARTICLE XXVIII

 

  28.1.  Incorporation of Covenants.

 

  (a) Reference is made to that certain Credit Agreement dated as of October 31,
2000 (the “Existing HEALTHSOUTH Corporation Credit Agreement”) among HEALTHSOUTH
Corporation, UBS AG, Stamford Branch, as agent, and the other financial
institutions party thereto. Further reference is made to the covenants contained
in Articles VII and VIII of the Existing HEALTHSOUTH Corporation Credit
Agreement (hereinafter referred to as the “Incorporated Covenants”). The Lessee
agrees with the Lessor that, effective as of the date hereof (whether or not the
Basic Term has commenced), the Incorporated Covenants (and all other relevant
provisions of the Existing HEALTHSOUTH Corporation Credit Agreement related
thereto) are hereby incorporated by reference into this Lease to the same extent
and with the same effect as if set forth fully herein and shall inure to the
benefit of the Lessor, without giving effect to any waiver, amendment,
modification or replacement of the Existing HEALTHSOUTH Corporation Credit
Agreement or any term or provision of the Incorporated Covenants occurring
subsequent to the date of this Lease, except to the extent otherwise
specifically provided in the following provisions of this paragraph. In the
event a waiver is granted under the Existing HEALTHSOUTH Corporation Credit
Agreement or an amendment or modification is executed with respect to the
Existing HEALTHSOUTH Corporation Credit Agreement, and such waiver, amendment or
modification affects the Incorporated Covenants, then such waiver, amendment or
modification shall be effective with respect to the Incorporated Covenants as
incorporated by reference into this Lease only if consented to in writing by the
Majority Lenders. In the event of any replacement of the Existing HEALTHSOUTH
Corporation Credit Agreement with a similar credit facility (the “New Facility”)
the covenants contained in the New Facility which correspond to the covenants
contained in Articles VII and VIII of the Existing HEALTHSOUTH Corporation
Credit Agreement shall become the Incorporated Covenants hereunder only if
consented to in writing by the Majority Lenders and, if such consent is not
granted, then the covenants contained in Articles VII and VIII of the Existing
HEALTHSOUTH Corporation Credit Agreement (together with any modifications or
amendments approved in accordance with this paragraph) shall continue to be the
Incorporated Covenants hereunder. If the Existing HEALTHSOUTH Corporation Credit
Agreement (or any such New Facility, as the case may be) is terminated and not
replaced, then the covenants contained in Articles VII and VIII of the Existing
HEALTHSOUTH Corporation Credit Agreement (together with any modifications or
amendments thereto, or to covenants of the New Facility, in each case approved
in accordance with this paragraph) shall continue to be the Incorporated
Covenants hereunder.

 

  (b)

Financial Statements, Reports, etc. Without limiting the generality of the
foregoing, from and after the date hereof (whether or not the Basic Term has
commenced with respect to any Property), to the extent that the Incorporated

 

30



--------------------------------------------------------------------------------

 

Covenants require the Lessee or any of its Subsidiaries to deliver any financial
statement, certificate, notice, report, or other document or information to the
Existing Credit Agent (or any other agent or lender under the applicable credit
facility), the Lessee shall, and shall cause its Subsidiaries to, simultaneously
deliver a copy of such financial statement, certificate, notice, report,
document or information to the Agent, each Lender, each Holder and (upon
Lessor’s request) the Lessor.

 

  28.2.  Additional Reporting Requirements.

 

Without limiting the generality of the foregoing, from and after the date
hereof, the Lessee will deliver, or will cause to be delivered, to the Agent,
each Lender, each Holder and (upon the Lessor’s request) the Lessor:

 

  (i) Such other information regarding the financial condition or operations of
the Lessee or its Subsidiaries as the Agent shall reasonably request from time
to time or at any time;

 

  (ii) Promptly after the same shall have become known to any officer of the
Lessee, a notice describing any action, suit or proceeding at law or in equity
or by or before any Governmental Authority that, if adversely determined, might
impair the ability of the Lessee to perform its obligations under this Agreement
or any other Operating Agreement or which might have a Material Adverse Effect;

 

  (iii) Prompt notice in writing of the occurrence of any Lease Default or Lease
Event of Default.

 

ARTICLE XXIX

 

  29.1.  Notices.

 

All notices, demands, requests, consents, approvals and other communications
hereunder shall be in writing and delivered personally or by a nationally
recognized overnight courier service or mailed (by registered or certified mail,
return receipt requested, postage prepaid) or telecopied with a confirming
notice, addressed to the respective parties, as follows:

 

If to Lessee:

 

HEALTHSOUTH Corporation

One HealthSouth Parkway

Birmingham, Alabama 35243

Attention: Malcolm E. McVay

Telephone No.: (205) 969-6140

Telecopy No.: (205) 969-4620

Email: tadd.mcvay@healthsouth.com

 

31



--------------------------------------------------------------------------------

With a copy to:

 

HEALTHSOUTH Corporation

One HealthSouth Parkway

Birmingham, Alabama 35243

Attention: William W. Horton

Telephone No.: (205) 969-4977

Telecopy No.: (205) 969-4730

Email: bill.horton@healthsouth.com

 

If to Lessor:

 

First Security Bank, National Association

79 South Main Street

Salt Lake City, Utah 84111

Attention: Val T. Orton

Telephone No.: (801) 246-5630

Telecopy No.: (801) 246-5053

Email:

 

with a copy to the Agent:

 

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Jennifer Poccia

Telephone No.: (203) 719-3834

Telecopy No.: (203) 719-3888

Email: jennifer.poccia@ubsw.com

 

or such additional parties or other address as such party may hereafter
designate, and shall be effective upon receipt or refusal thereof.

 

ARTICLE XXX

 

  30.1.  Miscellaneous.

 

Anything contained in this Lease to the contrary notwithstanding, all claims
against and liabilities of Lessee or Lessor arising from events commencing prior
to the expiration or earlier termination of this Lease shall survive such
expiration or earlier termination. If any provision of this Lease shall be held
to be unenforceable in any jurisdiction, such unenforceability shall not affect
the enforceability of any other provision of this Lease in such jurisdiction or
of such provision or of any other provision hereof in any other jurisdiction.

 

  30.2.  Amendments and Modifications.

 

Neither this Lease nor any provision hereof may be amended, waived, discharged
or terminated except by an instrument in writing in recordable form signed by
Lessor and Lessee.

 

32



--------------------------------------------------------------------------------

  30.3.  Successors and Assigns.

 

All the terms and provisions of this Lease shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

  30.4.  Headings and Table of Contents.

 

The headings and table of contents in this Lease are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

  30.5.  Counterparts.

 

This Lease may be executed in any number of counterparts, each of which shall be
an original, but all of which shall together constitute one and the same
instrument.

 

  30.6.  GOVERNING LAW.

 

AS TO MATTERS RELATING TO THE CREATION, PERFECTION, AND FORECLOSURE OF LIENS,
AND ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST ANY LEASED PROPERTY, THIS LEASE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE IN
WHICH THE APPLICABLE LEASED PROPERTY IS LOCATED. THIS LEASE SHALL IN ALL OTHER
RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.

 

  30.7.  Calculation of Rent.

 

All calculation of Rent payable hereunder shall be computed based on the actual
number of days elapsed over a year of 360 days.

 

  30.8.  Memorandum of Lease.

 

This Lease shall not be recorded, provided Lessor and Lessee shall promptly
record a Memorandum of this Lease (in substantially the form of Exhibit B
attached hereto) in the local filing office at Lessee’s cost and expense, and as
required under applicable law to sufficiently evidence this Lease in the
applicable real estate filing records.

 

  30.9.  Allocations between the Lenders and the Holders.

 

Notwithstanding any other term or provision of this Lease to the contrary, the
allocations of the proceeds of the Properties and any and all other Rent and
other amounts received hereunder shall be subject to the inter-creditor
provisions between the Lenders and the Holders contained in the Operative
Agreements (or as otherwise agreed among the Lenders and the Holders from time
to time).

 

33



--------------------------------------------------------------------------------

  30.10.  Limitations on Recourse.

 

Notwithstanding anything contained in this Lease to the contrary, Lessee agrees
to look solely to Lessor’s estate and interest in the Properties for the
collection of any judgment requiring the payment of money by Lessor in the event
of liability by Lessor, and no other property or assets of Lessor or any
shareholder, owner or partner (direct or indirect) in or of Lessor, or any
director, officer, employee, beneficiary, Affiliate of any of the foregoing
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of the remedies of Lessee under or with respect to this Lease, the
relationship of Lessor and Lessee hereunder or Lessee’s use of the Properties or
any other liability of Lessor to Lessee. Nothing in this Section shall be
interpreted so as to limit the terms of Sections 6.1 or 6.2.

 

  30.11.  WAIVERS OF JURY TRIAL.

 

THE LESSOR AND THE LESSEE IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS LEASE OR ANY COUNTERCLAIM
THEREIN.

 

  30.12.  Existing Agreements.

 

The single executed original of this Lease marked “THIS COUNTERPART IS THE
ORIGINAL EXECUTED COUNTERPART” on the signature page thereof and containing the
receipt of the Agent therefor on or following the signature page thereof shall
be the original executed counterpart of this Lease (the “Original Executed
Counterpart”). To the extent that this Lease constitutes chattel paper, as such
term is defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction, no security interest in this Lease may be created through the
transfer or possession of any counterpart other than the Original Executed
Counterpart.

 

  30.13.  Power of Sale.

 

Without limiting any other remedies set forth in this Lease, in the event that a
court of competent jurisdiction rules that this Lease constitutes a mortgage,
deed of trust or other secured financing as is the intent of the parties, then
the Lessor and the Lessee agree that the Lessee hereby grants, bargains, sells,
conveys, mortgages, and grants a security interest in the Properties (and any
additional property described in Exhibit A) WITH POWER OF SALE, and that, upon
the occurrence of any Event of Default, the Lessor shall have the power and
authority, to the extent provided by law or the Operative Agreements, after
prior notice and lapse of such time as may be required by law, to foreclose its
interest (or cause such interest to be foreclosed) in all or any part of any
Property, to appoint or obtain the appointment of a receiver for all or any part
of the Property, and to exercise any other right or remedy that may be available
under applicable law to the holder of a mortgage, deed of trust, security deed
or other secured financing.

 

  30.14.  Exercise of Lessor Right.

 

The Lessee hereby acknowledges and agrees that the rights and powers of the
Lessor under this Lease have been collaterally assigned to the Agent pursuant to
the terms of the Security Agreement and the other Operative Agreements, and that
the Lessor has encumbered

 

34



--------------------------------------------------------------------------------

the Properties by various Mortgage Instruments made by the Lessor in favor of
the Agent, all as security for certain indebtedness and obligations described
therein of the Lessor to the Agent, the Lenders and the Holders under the
Operative Agreements. Lessee hereby consents to said assignment and said
Mortgage Instruments in favor of the Agent and further acknowledges and agrees
as follows:

 

  (a) In the event that a court of competent jurisdiction rules that this Lease
constitutes a mortgage, deed of trust, security deed or other secured financing
as is the intent of the parties, then the Lessor and the Lessee agree that the
Lessor’s collateral assignment of this Lease to the Agent shall be deemed to be
a collateral assignment of such mortgage, deed of trust, security deed or other
secured financing, and the Agent as such collateral assignee shall be entitled
to exercise any and all rights and remedies of the Lessor set forth herein
during the existence of any Event of Default, including without limitation the
Lessor’s rights to obtain a receiver, to obtain possession of the Properties and
the rents and revenues thereof, to foreclose this Lease, to sell the Lessee’s
interest in the Properties, and to exercise any other rights or remedies that
may then be available to the Lessor under applicable law on account of such
Event of Default.

 

  (b) Lessee’s interest in the Properties is junior and subordinate to the lien
of any Mortgage Instruments made by the Lessor in favor of the Agent against the
respective Properties from time to time in connection with the Operative
Agreements; provided, however, that for so long as no Event of Default shall
have occurred and be continuing, (i) the Agent shall not disturb Lessee’s
possession of the Properties through any foreclosure or other remedial action
against the Properties under any Mortgage Instrument, and (ii) if Lessor’s
interest in any Property shall be transferred to any Person other than the
Lessee as the result of the Agent’s foreclosure or other remedial action under
any Mortgage Instrument, the Lessee shall (upon request of the Agent) attorn to
such transferee and recognize the transferee as the Lessee’s landlord under this
Lease.

 

  (c) During the existence of an Event of Default, the Agent as holder of the
Mortgage Instruments and as collateral assignee of this Lease may exercise any
and all rights and remedies that may then be available under applicable law to
the Agent in either or both capacities, whether exercised singly, successively
or concurrently. Without limiting the generality of the foregoing, the Agent as
collateral assignee may enforce the Lessee’s payment obligations under this
Lease (regardless of whether this Lease shall be deemed a mortgage, deed of
trust, security deed or other secured financing) even if Lessee’s interest and
estate in any Property under this Lease shall have been extinguished or
forfeited under applicable law through the foreclosure or other enforcement of
any Mortgage Instrument.

 

[Remainder of page intentionally left blank]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed and
delivered as of the date first above written.

 

HEALTHSOUTH Corporation, as Lessee By:  

/s/ Malcolm E. McVay

   

Name: Malcolm E. McVay

   

Title: Senior Vice President

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION, not individually, but solely as Owner
Trustee under the HEALTHSOUTH Corporation Trust 2000-1, as Lessor By:  

/s/ Arge Pavlos

   

Name: ARGE PAVLOS

   

Title: TRUST OFFICER

 

36



--------------------------------------------------------------------------------

Receipt of this original counterpart of the foregoing Lease is hereby
acknowledged on this 31st day of October, 2000.

 

UBS AG, Stamford Branch as Agent By:  

/s/ Daniel W. Ladd III

   

Name:

 

Daniel W. Ladd III

   

Title:

 

Executive Director

By:  

/s/ Wilfred V. Saint

   

Name:

 

Wilfred V. Saint

   

Title:

 

Associate Director

Banking Director

       

Services, US

 

37



--------------------------------------------------------------------------------

EXHIBIT A TO THE LEASE

 

Description of Properties

 

The Properties subject to this Lease includes the Land described on Schedule I-C
attached hereto, and all Equipment on and Improvements to such Land, including
without limitation the Equipment described on Schedule I-B attached hereto and
the Improvements described on Schedule I-C attached hereto.

 

In addition, to the extent that a court of competent jurisdiction rules that
this Lease constitute a mortgage, deed of trust or other secured financing, the
Lessee hereby grants, bargains, sells, conveys, mortgage and grants a security
interest WITH POWER OF SALE in each of the following:

 

1. All buildings, structures, fixtures, and other improvements of every kind
existing at any time and from time to time on or under the real property
described on Schedule I-C (such real property, together with any and all
appurtenances to such buildings, structures or improvements, including
sidewalks, utility pipes, conduits and lines, parking areas and roadways, and
including all Lease Modifications and other additions to or changes in the Lease
Improvements at any time (all of the foregoing in this paragraph 1 being
referred to as the “Lease Improvements”);

 

2. All easements, rights-of-way, gores of land, streets, ways, alleys, passages,
sewer rights, waters, water courses, water rights and passages, sewer rights,
waters, water courses, water rights and powers, and all estate, rights, title,
interests, privileges, liberties, tenements, hereditaments and appurtenances
whatsoever, in any way belonging, relating or appertaining to any of the
Properties hereinabove described, or which hereafter shall in any way belong,
relate or be appurtenant thereto, whether now owned or hereafter acquired by
Lessee, and the reversion and reversions, remainder and remainders, rents,
issues and profits thereof, and all the estate, right, title, interest,
property, possession, claim and demand whatsoever, at law as well as in equity,
of Lessee in and to the same, including but not limited to all judgments, awards
of damages and settlements hereafter made resulting from condemnation
proceedings involving Lessee taking the Properties described in Paragraphs 1 and
2 hereof, or any part thereof, under the power of eminent domain, or for any
damage (whether caused by such taking or otherwise) to the Properties
hereinabove described or any part thereof or to any rights appurtenant thereto,
and all proceeds of any sales or other dispositions of the Properties or any
part thereof (all of the foregoing in this paragraph 2 being referred to as the
“Lease Easements”);

 

3. All right, title and interest of the Lessee in and to all of the fixtures,
chattels, business machines, machinery, apparatus, equipment, furnishings,
fittings and articles of personal property of every kind and nature whatsoever,
and all appurtenances and additions thereto and substitutions or replacements
thereof (together with, in each case, attachments, components, parts and
accessories) currently owned or subsequently acquired by the Lessee and now or
subsequently attached to, or contained in, comprising a portion of or used or
usable in any way in connection with the Properties, including but without
limiting the generality of the foregoing, all equipment referred to in the
Appraisals and the Equipment Schedules pursuant to the Lease or the
Participation Agreement, all computer hardware, and all heating, electrical, and

 



--------------------------------------------------------------------------------

mechanical equipment, fighting, switchboards, plumbing, ventilation, air
conditioning and air-cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
cleaning systems (including without limitation window cleaning apparatus),
telephones, communication systems (including without limitation satellite dishes
and antennae), televisions, computers, sprinkler systems and other fire
prevention and extinguishing apparatus and materials, security systems, motors,
engines, machinery, pipes, pumps, tanks, conduits, appliances, fittings and
fixtures of every kind and description, but excluding Tangible Personal Property
(all of the foregoing in this Paragraph 3 being referred to as the “Lease
Equipment”);

 

4. All alterations, renovations, improvements and additions to the Land, any
Lease Improvements or any Lease Equipment or any part thereof and substitutions
and replacements therefor (all of the foregoing in this Paragraph 4 being
referred to as the “Lease Modifications”);

 

5. All right, title and interest of the Lessee in and to all of the fixtures,
furnishings and fittings of every kind and nature whatsoever, and all
appurtenances and additions thereto and substitutions or replacements thereof
(together with, in each case, attachments, components, parts and accessories)
currently owned or subsequently acquired by the Lessee and now or subsequently
attached to, or contained in or used or usable in any way in connection with any
of the Properties; together with (i) all property affixed to or located on the
Properties which to the fullest extent permitted by law, shall be deemed
fixtures and a part of the real property, (ii) all materials delivered to the
Properties for use in any construction being conducted thereon, and owned by
Lessee, (iii) all contract rights, general intangibles, actions and rights in
action including all rights to insurance proceeds, arising out of or related to
any of the foregoing property described in subparagraphs (i) and (ii) of this
Paragraph 5 and Paragraphs 1,2 and 11, and (iv) all products, replacements,
additions, substitutions, renewals and accessions of any of the foregoing (all
of the foregoing in this paragraph being referred to as the “Lease Fixtures”;
all Land, Lease Fixtures, Lease Equipment, the Lease Improvements, Lease
Easements and the Lease Modifications are being collectively referred to herein
as the “Property”);

 

6. All estate, right, title, claim or demand whatsoever of the Lessee, in
possession or expectancy, in and to the Properties or any part thereof;

 

7. All right, title and interest of the Lessee in and to all substitutes,
modifications and replacements of, and all additions, accessions and
improvements to the Properties, subsequently acquired by the Lessee or
constructed, assembled or placed by the Lessee on the Land, immediately upon
such acquisition, release, construction, assembling or placement, and in each
such case, without any further conveyance, assignment or other act by the
Lessee;

 

8. All right, title and interest of the Lessee in and to all unearned premiums
under insurance policies now or subsequently obtained by the Lessee relating to
the Properties and the Lessee’s interest in and to all proceeds of any such
insurance policies, including without limitation the right to collect and
receive such proceeds; and all awards and other compensation, including without
limitation the interest payable thereon and the right to collect and receive the
same, made to the present or any subsequent owner of the Properties for the
taking by eminent domain, condemnation or otherwise, of all or any part of the
Properties or any easement or other right therein;

 

2



--------------------------------------------------------------------------------

9. All right, title and interest of the Lessee in and to (i) all consents,
licenses, certificates and other governmental approvals relating to
construction, use or operation of the Properties or any part thereof and (ii)
all Plans and Specifications relating to the Properties;

 

10. All rents, royalties, issues, profits, revenue, income and other benefits
from the Properties; together with a right, title and interest of Lessee in and
to any and all leases now or hereafter on or affecting the Properties, together
with all security therefor and monies payable thereunder; and

 

11. All proceeds, both cash and noncash, of any of the foregoing.

 

3



--------------------------------------------------------------------------------

SCHEDULE I-A

 

(Equipment)

 

None.

 



--------------------------------------------------------------------------------

SCHEDULE I-B

 

(Improvements)

 

All Improvements now or hereafter located on the Land described in Schedule I-C.

 



--------------------------------------------------------------------------------

SCHEDULE I-C

 

(Land)

 



--------------------------------------------------------------------------------

EXHIBIT B TO THE LEASE

 

FORM OF MEMORANDUM OF LEASE

 



--------------------------------------------------------------------------------

When Recorded, Return To:

 

Dennis D. Kiely, Esq.

Simpson Thacher & Bartlett

425 Lexington Avenue

New York, NY 10017

 

For Recorder’s Use Only            

 

MEMORANDUM OF LEASE AGREEMENT, DEED OF TRUST, SECURITY AGREEMENT,

FINANCING STATEMENT

AND TRANSFER AND ENCUMBRANCE OF RIGHTS (“MEMORANDUM”)

 

Name and Mailing Address of Lessor:  

First Security Bank, National Association

79 South Main Street

Salt Lake City, Utah 84111,

not individually, but solely as

Owner Trustee under the HEALTHSOUTH

Corporation Trust 2000-1

Name and Mailing Address of Lessee:  

HEALTHSOUTH Corporation

One HealthSouth Parkway

Birmingham, Alabama 35243

Name and Mailing Address of Trustee:  

Chicago Title Insurance Company

6245 East Broadway, Suite 400

Tucson, Arizona 85711-4091

 

Lessor and Lessee have entered into a Lease Agreement dated as of October 31,
2000, (as such has been or may be amended, modified, extended, supplemented,
restated, and/or replaced from time to time, the “Lease”), in connection with
which this Memorandum is executed.

 

SECTION 1. Description of Leased Property Lessor is the owner of a leasehold
interest in the Land described in Exhibit “A” attached hereto, and Lessor is or
shall be the owner of all Improvements and Equipment now or hereafter located on
the Land, including without limitation the Improvements and Equipment described
on Schedules I-B and I-A hereto, respectively. The Land, Improvements and
Equipment are herein referred to as the “Leased Property.”

 



--------------------------------------------------------------------------------

SECTION 2. Definitions: Rules of Usage For purposes of this Memorandum,
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in Appendix A to the Participation Agreement, dated as
of October 31, 2000, among the Lessee, the Lessor, not individually, except as
expressly stated therein, but solely as Owner Trustee under the HEALTHSOUTH
Corporation Trust 2000-1, the Holders party thereto, UBS AG, Stamford Branch, as
Administrative Agent for the Lenders, and The Chase Manhattan Bank, as
Documentation Agent (as such Agreement may be amended, modified, extended,
supplemented, and/or restated from time to time, the “Participation Agreement”).

 

SECTION 3. Term of Lease The Basic Term of the Lease as to the Leased Property
commenced October 31, 2000, and shall end on June 22, 2003, unless the Term is
earlier terminated in accordance with the provisions of the Lease.

 

SECTION 4. Lessee’s Purchase or Sale Option Lessee has certain options to
purchase or sell the Leased Property as provided in Article XX of the Lease.

 

SECTION 5. Use of Property At all times during the Term, Lessee will comply with
all obligations under and (to the extent no Event Default has occurred and is
continuing) shall be permitted to exercise all rights and remedies under, all
operation and easement agreements and related or similar agreements applicable
to the Leased Property.

 

SECTION 6. Ownership of Leased Property

 

(a) Lessor and Lessee intend that (i) for financial accounting purposes with
respect to Lessee (A) the Lease will be treated as an “operating lease” pursuant
to Statement of Financial Accounting Standards No. 13, as amended, (B) Lessor
will be treated as the owner and lessor of the Leased Property and (C) Lessee
will be treated as the lessee of the Leased Property, but (ii) for federal and
all state and local income tax purposes, for bankruptcy purposes and all other
purposes (A) this Lease will be treated as a financing arrangement, (B) Lessor
will be treated as the owner of the Leased Property and will be entitled to all
tax benefits ordinarily available to owners of property similar to the Leased
Property for such tax purposes, and (C) all payments of Basic Rent shall be
deemed to be interest payments. Consistent with the foregoing, Lessee intends to
claim depreciation and cost recovery deductions associated with the Leased
Property, and Lessor agrees not to take any inconsistent position on its income
tax returns. Neither Lessor, the Agent, any Lender, nor any Holder makes any
representation or warranty with respect to the foregoing matters described in
this Section 6 and will assume no liability for the Lessee’s accounting
treatment of this transaction.

 

(b) For all purposes other than as set forth in Section 6(a)(i), Lessor and
Lessee intend the Lease to constitute a finance lease and not a true lease.
Lessor and Lessee further intend and agree that, for the purpose of securing
Lessee’s obligations hereunder and under any other Operative Agreement (i) the
Lease shall be deemed to be a security agreement and financing statement within
the meaning of Article 9 of the Uniform Commercial Code respecting the Leased
Property to the extent such is personal property and an irrevocable grant and
conveyance of the Leased Property to the Lessor as security for the Lessee’s
obligations hereunder to the extent such is real property; (ii) the acquisition
of title (or to the extent applicable, a leasehold interest) in the Leased
Property shall be deemed to be (A) a grant by Lessee to Lessor of a lien on and
security interest in all of Lessee’s right, title and interest in and to the
Leased Property and all proceeds (including without limitation insurance
proceeds) of the Leased Property, whether in the form of cash, investments,
securities or other property, and (B) an assignment by Lessee to Lessor of all
rents, profits and income produced by the Leased Property; and (iii)
notifications to Persons holding the Leased Property, and acknowledgements,
receipts or confirmations from financial intermediaries, bankers or agents (as
applicable) of Lessee shall be deemed to have been given for

 

2



--------------------------------------------------------------------------------

purpose of perfecting such security interest under applicable law. Lessor and
Lessee shall promptly take such actions as may be necessary or advisable in
either party’s opinion (including without limitation the filing of Uniform
Commercial Code Financing Statements or Uniform Commercial Code Fixture Filings)
to ensure that the lien and security interest in the Leased Property will be
deemed to be a perfected lien and security interest of first priority under
applicable law and will be maintained as such throughout the Term.

 

SECTION 7. Ratification Except as specifically modified hereby, the terms and
provisions of the Lease and the Operative Agreements are hereby ratified and
confirmed and remain in full force and effect.

 

SECTION 8. GOVERNING LAW AS TO MATTERS RELATING TO THE CREATION, PERFECTION, AND
FORECLOSURE OF LIENS, AND ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST THE LEASED
PROPERTY, THIS MEMORANDUM OF LEASE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF ARIZONA WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICT OF LAWS. THIS MEMORANDUM OF LEASE SHALL IN ALL
OTHER RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

SECTION 9. Power of Sale Without limiting any other remedies set forth in the
Lease, Lessee, as trustor hereunder hereby irrevocably grants, transfers,
conveys and assigns to Trustee, IN TRUST, WITH POWER OF SALE, for the benefit
and security of Lessor, as beneficiary hereunder, all right, title and interest
of Lessee, now owned or hereafter acquired, in the Leased Property to secure the
payment of all sums due and owing by Lessee hereunder or under any other
Operative Agreement, and upon the occurrence of any Event of Default, the Lessor
shall have the power and authority to take the following actions:

 

(a) Declare all sums secured hereby to be immediately due and payable and either
in person or by agent, with or without bringing any action or proceeding, or by
a receiver appointed by a court and without regard to the adequacy of its
security, enter upon and take possession of the Leased Property, or any part
thereof, in its own name or in the name of Trustee, and do any acts that it
deems necessary or desirable to preserve the value, marketability or rentability
of the Leased Property, or any part thereof or interest therein, increase the
income therefrom or protect the security hereof and, with or without taking
possession of the Leased Property, sue for or otherwise collect the Rents, or
any part thereof, including, without limitation, those past due and unpaid, and
apply the same, less costs and expenses of operation and collection (including,
without limitation, attorneys’ fees) upon the Liabilities, all in such order as
lessor may determine. The entering upon and taking possession of the Leased
Property, the collection of such Rents and the application thereof as aforesaid,
shall not cure or waive any default or notice of default hereunder or invalidate
any act done in response to such default or pursuant to such notice of default
and, notwithstanding the continuance in possession of all or any portion of the
Leased Property or the collection, receipt and application of Rents, Trustee or
Lessor shall be entitled to exercise every right provided for in any of the
Operative Agreements or by law upon occurrence of any Event of Default,
including, without limitation, the right to exercise the power of sale.

 

(b) Commence an action to foreclose the lien of this Deed of Trust as a
mortgage, appoint a receiver, or specifically enforce any of the covenants
hereof.

 

(c) Exercise of the power of sale herein contained and deliver to Trustee a
written statement of breach, notice of default and election to cause Lessee’s
interest in the Leased Property to be sold. If Lessor elects to exercise the
power of sale herein contained, Lessor shall notify Trustee and shall

 

3



--------------------------------------------------------------------------------

deposit with Trustee this Deed of Trust and the Note and such receipts and
evidence of expenditures made and secured hereby as Trustee may require and in
addition:

 

(i) Upon receipt of such statement and notice from Lessor, Trustee shall cause
to be recorded, published and delivered to Lessee such Notice of Sale as then
required by law. Trustee shall, without demand on Lessee, after lapse of such
time as may then be required by law and after recordation of such Notice of Sale
and Notice of Sale having been given as required by law, sell the Leased
Property at the time and place of sale fixed by it in said Notice of Sale,
either as a whole, or in separate lots or parcels or items as Trustee shall deem
expedient, and in such order as it may determine, at public auction to the
highest bidder for cash in lawful money of the United States payable at the time
of sale. Trustee shall deliver to such purchaser or purchasers thereof its good
and sufficient deed or deeds conveying the property so sold, but without any
covenant or warranty, express or implied. The recitals in such deed of any
matters or facts shall be conclusive proof of the truthfulness thereof. Any
person, including, without limitation, Lessee, Trustee or Lessor, may purchase
at such sale and Lessee hereby covenants to warrant and defend the title of such
purchaser or purchasers.

 

(ii) After deducting all costs, fees and expenses of Trustee and of this Trust,
including, without limitation, Trustee’s fees and reasonable attorneys’ fees,
and costs of evidence of title in connection with sale, Trustee shall apply the
proceeds of sale in the following priority, to payment of: (i) first, all sums
extended under the terms of the Operative Agreements, not then repaid, with
accrued interest at the Agreed Rate; (ii) second, all sums due under the Note;
(iii) all other sums, then secured hereby; and (iv) the remainder, if any, to
the person or persons legally entitled thereto or as provided in A.R.S. Section
33-812 or any similar or successor statute.

 

(iii) Subject to A.R.S. Section 33-810.B, Trustee may postpone sale of all or
any portion of the Leased Property by public announcement at such time and place
of sale, and from time to time thereafter may postpone such sale by public
announcement or subsequently noticed sale, and without further notice make such
sale at the time fixed by the last postponement, or may, in it discretion, give
a new notice of sale.

 

(iv) Exercise all other rights and remedies provided herein, in any Loan
Document or other document or agreement now or hereafter securing or guarantying
all or any portion of the Liabilities, or by law, including, without limitation,
the rights and remedies provided in A.R.S. Section 33-702.B.

 

SECTION 10. Assignment of Leases and Rents Lessee hereby absolutely and
unconditionally assigns and transfers to Lessor (and has not heretofore
otherwise so assigned or transferred to any other person or entity) all the
leases (including all security deposits, guarantees and other security at any
time given as security for the performance of the obligations of the tenants
thereunder), income, rents, revenues, issues, deposits, profits and proceeds of
the Leased Property to which Lessee may be entitled, whether now due, past due
or to become due, and hereby gives to and confers upon Lessor the right, power
and authority to collect such income, rents, revenues, issues, deposits, profits
and proceeds. This assignment of the leases, income, rents, revenues, issues,
deposits, profits and proceeds constitutes an irrevocable direction and
authorization of all tenants under the leases to pay all rent, revenues, income
and profits to Lessor upon demand and without further consent or other action by
Lessor, This is an absolute assignment, not an assignment for security only, and
Lessor’s right to rents, revenues, issues and profits is not contingent on
Lessor’s possession of all or any portion of the Leased Property. Lessee
irrevocably appoints Lessor its true and lawful attorney, at the option of
Lessor

 

4



--------------------------------------------------------------------------------

at any time, to demand, receive and enforce payment, to give receipts, releases
and satisfactions, and to sue, either in the name of Lessee or in the name of
Lessor, for all such income, rents, revenues, issues, deposits, profits and
proceeds and apply the same to the indebtedness secured hereby. It is understood
and agreed that neither the foregoing assignment of leases, income, rents,
revenues, issues, deposits, profits and proceeds to Lessor nor the exercise by
Lessor of any of its rights or remedies under this Section shall be deemed to
make Lessor a “mortgagee-in-possession” or otherwise obligated, responsible or
liable in any manner with respect to the Leased Property or the use, occupancy,
enjoyment or operation of all or any portion thereof. Notwithstanding anything
to the contrary contained herein or in the Lease, so long as no event which is,
or with notice or passage of time or both would constitute, an Event of Default
shall have occurred, Lessee shall have a license to collect all income, rents,
revenues, issues, profits and proceeds from the Leased Property. Upon the
occurrence of such event, such license shall be deemed revoked, and any rents
received thereafter by Lessee shall be delivered in kind to Lessor. Upon the
occurrence of such event, Lessee agrees to deliver the original copies of all
leases to Lessor. Lessee hereby irrevocably constitutes and appoints Lessor its
true and lawful attorney-in-fact to enforce, in Lessee’s name or in Lessor’s
name or otherwise, all rights of Lessee in the instruments, including without
limitation checks and money orders, tendered as payments of rents and to do any
and all things necessary and proper to carry out the purposes hereof.

 

SECTION 11. Exercise of Lessor Rights The Lessee hereby acknowledges and agrees
that the rights and powers of the Lessor under the Lease have been assigned to
the Agent pursuant to the terms of the Security Agreement and the other
Operative Agreements, and that the Lessor has encumbered the leased Property by
a Mortgage Instrument made by the Lessor in favor of the Agent, all as security
for certain indebtedness and obligations described therein of the Lessor to the
Agent, the Lenders and the Holders under the Operative Agreements. Lessee hereby
consents to said assignment and said Mortgage Instrument in favor of the Agent
and further acknowledges and agrees as follows:

 

(i) In the event that a court of competent jurisdiction rules that the Lease
constitutes a mortgage, security deed or other secured financing as is the
intent of the parties, then the Lessor and the Lessee agree that the Lessor’s
assignment of the Lease to the Agent shall be deemed to be an assignment of such
mortgage, security deed or other secured financing, and the Agent as such
assignee shall be entitled to exercise any and all rights and remedies of the
Lessor set forth herein during the existence of any Event of Default, including
without limitation the Lessor’s rights to obtain a keeper, to obtain possession
of the Leased Property and the rents and revenues thereof, to foreclose the
Lease, to sell the Lessee’s interest in the Leased Property, and to exercise any
other rights or remedies that may then be available to the Lessor under
applicable law on account of such Event of Default.

 

(ii) Lessee’s interest in the Leased Property is junior and subordinate to the
lien of the Mortgage Instrument and any other mortgage instruments made by the
Lessor in favor of the Agent against the Leased Property from time to time in
connection with the Operative Agreements; provided, however, that for so long as
no Event of Default shall have occurred and be continuing, (x) the Agent shall
not disturb Lessee’s possession of the Leased Property through any foreclosure
or other remedial action against the Leased Property under any mortgage
instrument, and (y) if Lessor’s interest in the Leased Property shall be
transferred to any Person other than the Lessee as the result of the Agent’s
foreclosure or other remedial action under the Mortgage Instrument or any other
mortgage instrument, the Lessee shall (upon request of the Agent) attorn to such
transferee and recognize the transferee as the Lessee’s landlord under the
Lease. The provisions of this Section 11 (ii) shall not apply in the event of a
foreclosure or other remedial action by the Agent referred to in Section 11 (i)
above or Section 11 (iii) below.

 

5



--------------------------------------------------------------------------------

(iii) During the existence of an Event of Default, the Agent as holder of the
Mortgage Instrument and as assignee of the Lease may exercise any and all rights
and remedies that may then be available under applicable law to the Agent in
either or both capacities, whether exercised singly, successively or
concurrently. Without limiting the generality of the foregoing, the Agent as
assignee may enforce the Lessee’s payment obligation under the Lease (regardless
of whether the Lease shall be deemed a mortgage, deed of trust, security deed or
other secured financing) even if Lessee’s interest and estate in the Leased
Property under this Lease shall have been extinguished or forfeited under
applicable law through the foreclosure or other enforcement of any mortgage
instrument.

 

SECTION 12. Counterpart Execution This Memorandum may be executed in any number
of counterparts and by each of the parties hereto in separate counterparts, all
such counterparts together constituting but one and the same instrument.

 

SECTION 13. Incorporation of Lease The provisions set forth in the written Lease
referred to above are hereby incorporated by reference into this Memorandum.

 

SECTION 14. Mechanic’s Liens Lessee shall not do or suffer anything to be done
whereby the Leased Property may be encumbered by a mechanic’s lien, and Lessee
shall, whenever a mechanic’s lien is filed against the Leased Property
purporting to be for labor, materials or services furnished or to be furnished
to or on behalf of Lessee, discharge or remove the same of record. Notice is
hereby given that Lessor’s interest in the Leased Property shall not be subject
to mechanic’s liens; that Lessor shall not be liable for any labor, materials or
services furnished or to be furnished to or on behalf of Lessee upon credit; and
that no mechanic’s or other liens for such labor, materials or services shall be
attached to or affect any interest of Lessor in the Leased Property. Pursuant to
this notice Lessee shall notify all its contractors and subcontractors that
liens shall not attach to the Leased Property.

 

SECTION 15. Limitation of Debt Secured and Future Advances NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE LEASE, TO THE EXTENT A
SECURITY INTEREST IN FAVOR OF LESSOR IS GRANTED HEREUNDER OR UNDER THE LEASE, OR
IN THE EVENT THE LEASE IS DEEMED OR HELD BY A COURT OF COMPETENT JURISDICTION TO
BE A DEED OF TRUST UNDER THE LAWS OF THE STATE OF ARIZONA AND SUBJECT TO THE
SAME RULES OF FORECLOSURE AS ARE PRESCRIBED IN RELATION TO DEEDS OF TRUST, THEN
(A) THE OBLIGATIONS SECURED BY THE LEASE SHALL NOT EXCEED $1,000,000,000.00 IN
PRINCIPAL PLUS ALL COSTS OF ENFORCEMENT AND COLLECTION OF THE AMOUNTS DUE LESSOR
UNDER THE LEASE, PLUS ANY ADVANCES MADE BY LESSOR TO PROTECT THE PROPERTY AND
THE LESSOR’S INTEREST THEREIN, TOGETHER WITH INTEREST ON ALL OF THE FOREGOING IN
ACCORDANCE WITH THE LEASE; (B) IT SHALL BE THE INTENT HEREOF TO SECURE PAYMENT
OF THE LIABILITIES WHETHER THE ENTIRE AMOUNT SHALL HAVE BEEN ADVANCED TO THE
LESSOR OR THE LESSEE AT THE DATE HEREOF, OR A LATER DATE, AND TO SECURE ANY
OTHER AMOUNT OR AMOUNTS THAT MAY BE ADDED TO SUCH INDEBTEDNESS UNDER THE TERMS
OF THE OPERATIVE AGREEMENTS. THE TOTAL AMOUNT OF INDEBTEDNESS SECURED HEREBY MAY
DECREASE OR INCREASE FROM TIME TO TIME, BUT THE TOTAL UNPAID BALANCE SO SECURED
AT ANY ONE TIME SHALL NOT EXCEED AN AMOUNT EQUAL TO ONE BILLION DOLLARS IN
PRINCIPAL, PLUS INTEREST THEREON, AND ANY DISBURSEMENTS MADE FOR PAYMENT OF
TAXES, LEVIES, OR INSURANCE ON THE LEASED PROPERTY, WITH INTEREST THEREON; AND
(C) THIS DEED OF TRUST SHALL SECURE ANY AND ALL ADDITIONAL OR FURTHER MONIES
WHICH MAY BE ADVANCED TO LESSOR OR LESSEE CONSTITUTING LIABILITIES AS OF AND
AFTER THE DATE HEREOF, BUT ANY AND ALL SUCH FUTURE ADVANCES SECURED

 

6



--------------------------------------------------------------------------------

BY THIS DEED OF TRUST SHALL BE MADE NOT MORE THAN TWENTY (20) YEARS AFTER THE
DATE HEREOF. THE FOREGOING LIMITATION SHALL APPLY ONLY TO THE RIGHTS CREATED BY
THE LEASE AND SHALL NOT IN ANY MANNER LIMIT, AFFECT OR IMPAIR ANY RIGHT OF A
SECURITY INTEREST OR OTHER RIGHT HERETOFORE OR HEREAFTER GRANTED IN FAVOR OF THE
LESSOR PURSUANT TO THE PROVISIONS OF THE CREDIT AGREEMENT OR ANY OTHER OPERATIVE
DOCUMENTS; PROVIDED THAT TO THE EXTENT THE LEASE IS DEEMED TO SECURE THE SAME
OBLIGATION AS THE MORTGAGE INSTRUMENT (DEFINED BELOW) OR IS COLLATERALLY
ASSIGNED AS SECURITY FOR THE OBLIGATION SECURED BY THE MORTGAGE INSTRUMENT, THEN
THE LEASE IS ADDITIONAL COLLATERAL FOR SUCH OBLIGATION AND THE FOREGOING
LIMITATION SHALL APPLY COLLECTIVELY TO THE RIGHTS CREATED BY THE LEASE AND THE
MORTGAGE INSTRUMENT AND SHALL NOT IN ANY MANNER LIMIT, AFFECT OR IMPAIR ANY
GRANT OF A SECURITY INTEREST OR OTHER RIGHT HERETOFORE OR HEREAFTER GRANTED IN
FAVOR OF THE LESSOR PURSUANT TO THE PROVISIONS OF THE CREDIT AGREEMENT OR ANY
OTHER OPERATIVE DOCUMENTS. THE FOREGOING LIMITATIONS SHALL APPLY TO THE ARIZONA
LEASED PROPERTY DESCRIBED HEREIN AND TO THE EXTENT OF THE ARIZONA LEASED
PROPERTY DESCRIBED HEREIN SHALL BECOME A PART OF THE LEASE RELATING THERETO. THE
MORTGAGE INSTRUMENT HEREIN REFERRED TO IS THAT CERTAIN LEASEHOLD DEED OF TRUST,
ASSIGNMENT OF LEASES, SECURITY AGREEMENT AND COLLATERAL ASSIGNMENT MADE BY FIRST
SECURITY BANK, NATIONAL ASSOCIATION, AS TRUSTOR, IN FAVOR OF UBS AG, STAMFORD
BRANCH, AS BENEFICIARY, EXECUTED AND RECORDED IN THE PUBLIC RECORDS OF PIMA
COUNTY, ARIZONA CONTEMPORANEOUSLY HEREWITH.

 

IN WITNESS WHEREOF, each of the parties has caused this Memorandum to be duly
executed by an officer thereunto duly authorized as of the date and year first
above written.

 

LESSOR:

FIRST SECURITY BANK, NATIONAL ASSOCIATION, not individually, but solely as Owner
Trustee under the HEALTHSOUTH Corporation Trust 2000-1

By:

   

Name:

   

Title:

   

 

LESSEE:

HEALTHSOUTH Corporation, as Lessee

By:

   

Name:

   

Title:

   

 

7



--------------------------------------------------------------------------------

STATE OF

COUNTY OF

 

On the              day of                                  in the year
                    , before me, the undersigned, personally appeared
                                                                         ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/ she/ they executed the same in his/ her/ their
capacity(ies) and that by his / her / their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

  

Signature and Office of individual

Taking acknowledgement

 



--------------------------------------------------------------------------------

STATE OF

COUNTY OF

 

On the                          day of                                  in the
year              before me, the undersigned, personally appeared
                                        
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that he/ she/
they executed the same in his/ her/ their capacity(ies) and that by his / her /
their signature(s) on the instrument, the individual(s), or the person upon
behalf of which the individual(s) acted, executed the instrument.

 

  

Signature and Office of individual

Taking acknowledgement

 



--------------------------------------------------------------------------------

SCHEDULE I

TO MEMORANDUM OF LEASE

 



--------------------------------------------------------------------------------

SCHEDULE I-A

TO MEMORANDUM OF LEASE

 

(Equipment)

 

None.

 



--------------------------------------------------------------------------------

SCHEDULE I-B

TO MEMORANDUM OF LEASE

 

(Improvements)

 



--------------------------------------------------------------------------------

EXHIBIT A

 

DESCRIPTION OF LAND

 

Parcel I:

 

Lot 10 of Tucson Medical Center, as shown by subdivision map recorded in Book 45
of Maps at Page 54, records of Pima County, Arizona.

 

Parcel II:

 

Non-exclusive Easement & Rights of Enjoyment in Common Areas set forth in
Declaration of Covenants, Conditions, Restrictions and Easements for Tucson
Medical Center Campus (Lots-1-14, Common Areas A and B) Book 45 at Page 54 as
recorded in Docket 9689 at Page 1677.

 